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`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a6/A@AAA UF3J KT9 WOIP9K4  XO7Z7FI3 J9K MGKT ODG3D 3FP7DG]9F *9FPG3 *7DYRT9] 7DI *9P3WG7@ KT9 8T3E 8K9M7FI@ 3D >7? =@ K3 D3KGU? KT9 CDG3D 3U KT9 R3JGDP 8T3FKU7HH 7DI K3 W9PGD IG8RO8Y  :%OFGDP KT9 9L9DK8 7K G88O9 T9F9@ N97D >GD9F M78 89FLGDP 78 KT9 GDYK9FGJ IGF9RK3F 3U KT9 R9DK9FYW789I EF3PF7J@ T7LGDP EF9LG3O8H? F9KGF9I UF3J KT9 9V9ROKGL9 IGF9RK3F E38GKG3D4/-HH 8OW89bO9DK I7K98 7F9 GD :AA0 ODH988 D3K9I4 %'!#*#.(* .[ ,"' (-,#.(-$ $-2.& &'$-,#.(* 2.-&%5c8G3D8 7W3OK R38K F9IORKG3D84  -K .)!3DD9HH)8 IGF9RKG3D@ XO7Z7FI3 W9P7D I9L9H3EGDP TG8 3MD R38KYF9IORKG3D EH7D84  "9 W9P7D R3D8GI9FGDP KT9 87LGDP8 KT7K T9 R3OHI I9FGL9 UF3J J9FPGDP KT9 EF3LGI9FYR3DKF7RK7DI E7?3OK I9E7FKYJ9DK84  XO7Z7FI3 I9RGI9I KT7K T9 R3OHI 9HGJGD7K9 KTF99 E38GKG3D8 GU T9 J9FP9I KT9 I9E7FKJ9DK84  "9 J9K MGKT KT9 8OE9FLG83F8 3U KT9 I9E7FKJ9DK8 K3 IG8RO88 KT9 E388GWH9 J9FP9F4  "9 K3HI KT9J T9 M3OHI R3DR9DKF7K9 KT9 H7?3UU8 GD KT9 EF3LGI9FYR3DKF7RKI9E7FKJ9DK4  .D >7? :0@ KT9 &98E3DI9DK)8 W37FI 7EEF3L9I KT9 J9FP9F 7DI H7?3UU EH7D4  "3M9L9F@ .)!3DD9HH 7DI XO7Z7FI3 T9HI 3UU GJEH9J9DKYGDP XO7Z7FI3)8 EH7D4XO7Z7FI3 J9K MGKT *7DRT9] 89L9F7H KGJ98 IOFGDP >7? 7DI NOD9 K3 IG8RO88 KT9 WOIP9K 8T3FKU7HH4  .D NOD9 :c@ XO7Z7FI3 GDU3FJ9I *7DRT9] KT7K KT9 &98E3DI9DK M78 EH7DDGDP 3D J9FPGDP KT9 EF3LGI9FYR3DKF7RK7DI E7?3OK I9E7FKJ9DK8 7DI H7?GDP 3UU CF]O7@ Q7H7U3V@ 7DI KT9 H978K 89DG3F J9JW9F 3U KT9 E7?3OK I9E7FKJ9DK4  ^T9D *7DRT9] F7G89I KT9 R3HH9RKGL9YW7FP7GDGDP 7PF99J9DK)8 F9bOGF9J9DK KT7K KT9 &98E3DI9DK O89 89DG3FGK?GD I9K9FJGDGDP H7?3UU8@ XO7Z7FI3 GDL3S9I KT9 7PF99J9DK)8 9VR9EKG3D U3F H7?3UU8 W789I 3D 9JEH3?998)IGUU9FGDP bO7HGUGR7KG3D8 7DI 9VYEH7GD9I KT7K *9P3WG7 M78 J3F9 bO7HGUG9I KT7D CF]O7 7DI Q7H7U3V W9R7O89 8T9 T7I J3F9 9VE9FG9DR9 GD W3KT KT9 EF3LGI9FYR3DKF7RK7DI E7?3OK I9E7FKJ9DK84.D NOD9 :<@ XO7Z7FI3 J9K MGKT Q7H7U3V 7DI *9P3WG7 K3 IG8RO88 KT9 H7?3UU84  XO7Z7FI3 9VEH7GD9I KT7K KT9 &98E3DYI9DK R3D8GI9F9I *9P3WG7 KT9 J38K bO7HGUG9I 3U KT9 EF3YLGI9FYR3DKF7RK I9E7FKJ9DK 9JEH3?998 K3 M3FS GD KT9 D9MH? J9FP9I I9E7FKJ9DK W9R7O89 3U T9F F9R9DK 9VE9FGY9DR9 GD KT9 E7?3OK I9E7FKJ9DK4  .D NOD9 /A@ XO7Z7FI3 J9K MGKT *7DRT9] 7DI *9P3WG7 K3 IG8RO88 KT9 CDG3D)8 R38K F9IORKG3D EH7D4  $7K9F KT7K I7?@ KT9 &98E3DI9DK H7GI 3UU CF]O7@ Q7H7U3V@ 7DI KT9 ZODG3F E7?3OK 9JEH3?994##4NC%X')* %'!#*#.( -(% 'd!'Q,#.(*,T9 ZOIP9 U3ODI KT7K N97D >GD9F)8 R3DIORK 7K KT9 -EFGH 60 J99KGDP GDL3HL9I LG3H7KG3D8 3U *9RKG3D c_7`_6`4  *E9YRGUGR7HH?@ T9 U3ODI KT7K >GD9F)8 R3DUF3DK7KG3D MGKT Q7H7YU3V 7W3OK T9F 7OKT3F8TGE 3U KT9 UH?9F R3D8KGKOK9I 7 R39FYRGL9 GDK9FF3P7KG3D4  #D 7IIGKG3D@ T9 U3ODI >GD9F)8 F9U9FY9DR9 K3 9JEH3?998 W9GDP HORS? K3 T7L9 7 Z3W MGKT KT9 &98E3DI9DK 7DI T9F D99I eK3 TGK 83J9KTGDP@fMTGH9 IG8YRO88GDP T9F U99HGDP8 7W3OK KT9 ODG3D UH?9F@ R3D8KGKOK9I 7 KTF97K 3U F9EFG87H U3F 9JEH3?998)ODG3D7RKGLGKG984  ,T9 ZOIP9 7H83 U3ODI KT7K KT9 &98E3DI9DK LG3H7K9I *9RKG3D c_7`_/` 7DI _6` W? 89H9RKGDP 9JEH3?998 CF]O7 7DI Q7H7YU3V U3F H7?3UU W9R7O89 3U KT9GF 8OEE3FK U3F KT9 CDG3D4,T9 &98E3DI9DK 9VR9EK8 K3 KT9 ZOIP9)8 UGDIGDP84  [GF8K@ KT9 &98E3DI9DK 7889FK8 KT7K >GD9F)8 R3DUF3DK7KG3D MGKT Q7H7U3V 7K KT9 -EFGH 60 J99KGDP IGI D3K R3D8KGKOK9 7D GDYK9FF3P7KG3D 7DI KT7K >GD9F)8 8K7K9J9DK8 7K KT7K J99KGDP IGI D3K R3D8KGKOK9 KTF97K84  *9R3DI@ KT9 &98E3DI9DK IG8YEOK98 KT7K KT9 X9D9F7H !3OD89H R7FFG9I TG8 WOFI9D 3U 98YK7WHG8TGDP 7 EFGJ7 U7RG9 R789 3U IG8RFGJGD7KG3D4  #D 7IIGYKG3D@ KT9 &98E3DI9DK 7FPO98 KT7K GK 98K7WHG8T9I KT7K GK T7I 7 H9PGKGJ7K9@ D3DIG8RFGJGD7K3F? F9783D U3F RT338GDP CFY]O7 7DI Q7H7U3V U3F H7?3UU 7DI KT9F9U3F9 8T3OHI D3K W9 U3ODI K3 T7L9 LG3H7K9I *9RKG3D c_7`_/`7DI _6`4###4-(-$B*#*!"  ?@/ AB$CB4C D.)3$6.)+1[3F KT9 F9783D8 8K7K9I W? KT9 ZOIP9@ M9 UGDI KT7K >GD9F R39FRGL9H? GDK9FF3P7K9I Q7H7U3V 7K KT9 -EFGH 60 J99KGDP@ GD LG3H7KG3D 3U *9RKG3D c_7`_6`4  "3M9L9F@ R3DKF7F? K3 KT9 ZOIP9@ M9 I3 D3K UGDI KT7K N97D >GD9F)8 8K7K9J9DK8 K3 KT9 7889JWH9I 9JEH3?998 7K KT9 -EFGH 60 J99KGDP R3D8KGKOK9I ODH7MUOH KTF97K8 3U F9EFG87H U3F KT9 9JEH3?998)ODG3D 7RKGLGKG984  (3 E7FK? IG8EOK98 KT7K >GD9F M78 9VKF9J9H? OE89K MGKT 9JEH3?998 MT9D 8T9 M9DK W9U3F9 KT9J4  ^9 I3 D3K W9HG9L9@ T3M9L9F@ KT7K T9F 9VEF988G3D 3U IG8EH978YOF9 RF3889I KT9 HGD9 K3 KTF97K8 3U F9EFG87H4  #D F9J7FSGDP OE3D KT9 9JEH3?998)H7RS 3U 9IOR7KG3D 7DI K9HHGDP KT9J KT7K KT9? M9F9 HORS? K3 T7L9 KT9GF Z3W8 MGKT KT9 &98E3DYI9DK@ >GD9F M78 9VEF988GDP T9F 3EGDG3D KT7K@ PGL9D KT9 9JEH3?998)8SGHH H9L9H8 7DI KT9 Z3W J7FS9K@ KT989 9JYEH3?998 M9F9 U3FKOD7K9 K3 T7L9 KT9GF Z3W84  >GD9F IGI D3K 87?@ 3F 9L9D GJEH?@ KT7K KT989 Z3W8 M3OHI R3J9 K3 7D 9DI4  !U4 -.,EF$16 7)+1)3.,$6.)+ G$(/@)*1/@ :01 ($&2 ==:@ ==/ _6<cA` _9JEH3?998 K3HI KT9? M9F9 HORS? K3 T7L9 KT9GF Z3W8 7DI KT7K eGU KT9? IGID)K HGS9 MT7K KT9? M9F9 F9R9GLYGDP@ KT9? R3OHI H97L9fg LG3H7KG3D U3ODI 83H9H? U3F KT9 H7KYK9F 8K7K9J9DK`40*GJGH7FH?@ M9 I3 D3K 7PF99 MGKT KT9 ZOIP9 KT7K 9JEH3?Y998 M3OHI F9783D7WH? R3D8KFO9>GD9F)8 F9U9F9DR9 K3 D99IGDP K3 TGK 83J9KTGDP 78 7 KTF97K 3U F9EFG87H4  ,3 IF7M KT9 GDU9F9DR9 KT7K 9JEH3?998 M3OHI W9HG9L9 KT7K >GD9F HGK9F7HH? GDK9DI9I K3 TGK KT9J G8 ODM7FF7DK9I4  &7KT9F@   0.OF IG889DKGDP R3HH97PO9)8 F9HG7DR9 3D H/I)+ J$K3/1 =),'/ L!2$(6M/+61@:/1 ($&2 11= _6<1c`@ 7DI N$*+,/(1 =/$1.+'@ :A0 ($&2 00c _6<1/`@ G8 OD7L7GHGDP4  #D W3KT R7898@ KT9 237FI U3ODI 7D ODH7MUOH KTF97K W9R7O89 KT9 9JEH3?9F8 KT9F9 HGDS9I KT9GF R3JJ9DK8 KT7K 9JEH3?Y998 M9F9 HORS? K3 T7L9 KT9GF Z3W8K3 7D 9VE9RK7KG3D 7W3OK 9JEH3?998)UOKOF9 W9T7LG3F4  [3F 9V7JEH9@ GD H/I)+ J$K3/1@ KT9 9JEH3?9F)8 8K7K9YJ9DK KT7K 7 DOF89 M78 HORS? K3 T7L9 T9F Z3W M78 R39FRGL9 MT9D KT9 9JEH3?9F 7H83 GD8KFORK9I KT9 DOF89 K3 L3K9 7P7GD8K KT9 ODG3D GU 8T9 L7HYO9I T9F Z3W4  *GJGH7FH?@ GD NM.6@/(1 ?.(/@ /Ac ($&2 1: _6<<:`@ RGK9I W? 3OF R3HH97PO9@ KT9 237FI U3ODI 7D 3WZ9RKG3D7WH9 KTF97K GD 7 ODG3D 7P9DK)8 8K7K9J9DK K3 7D 9JEH3?99 MGKT 7 WH7RS 9?9 KT7K ehKiTG8 G8 MT7K T7EE9D8 MT9D ?3O RF388 O84f,T9 237FI U3ODI KT7K KT9 F9J7FS M3OHI F9783D7WH? W9 ODI9F8K33I K3 J97D KT7K 9JEH3?998 MT3 RF3889I KT9 ODG3D M3OHI 8O8K7GD WH7RS 9?984  "9F9@ >GD9F IGI D3K 98K7WHG8T 7 R3DIGYKG3D U3F 9JEH3?998)R3DKGDO9I 9JEH3?J9DK4  [OFKT9F@ KT9F9 M78 D3 8OPP98KG3D KT7K KT9GF eHORSfM3OHI FOD 3OK W9R7O89 3U ODG3D 7RKGLGK?4  -RR3FIGDPH?@ KT9F9 G8 D3 F9783D U3F KT9 237FI K3 UGDI 7D GJEHG9I KTF97K4.OF IG889DKGDP R3HH97PO9 JG8RT7F7RK9FG]98 3OF UGDIGDP W? 7889FKGDP KT7K M9 F9bOGF9 7D 9VEHGRGK KTF97K GD 3FI9F K3 98K7WHG8T 7 LG3H7KG3D 3U *9R4 c_7`_6`4  ^9 I3 D3K4^9 UGDI 3DH? KT7K KT9 9LGI9DR9 GD KTG8 R789 I398 D3K I9J3D8KF7K9 7D ODH7MUOH KTF97K@ 9GKT9F GJEHGRGK 3F 9VEHGRGK4 !"#$%&'()* *'&+#!'* #(,'&(-,#.(-$5<>GD9F M78 F98E3DIGDP K3 7 bO98KG3D 7W3OK T9F J9DK7H 8K7K9@ 7DI M78 R3DL9?GDP T9F 9VKF9J9 J9DK7H 7DPOG8T4  #D 8T3FK@ KT9 F9R3FI I398 D3K 98K7WHG8T KT7K >GD9F KTF97K9D9I K3 K7S9 F9EFG87H8 7P7GD8K KT9 9JEH3?9984  -RR3FIGDPH?@ M9 IG8JG88 KTG8 7HH9P7KG3D4#"  ?@/ AB$CBOC D.)3$6.)+1^9 UGDI J9FGK GD KT9 &98E3DI9DK)8 9VR9EKG3D8 K3 KT9 ZOIP9)8 UGDIGDP KT7K CF]O7 7DI Q7H7U3V)8 H7?3UU8 LG3H7K9I *9RKG3D c_7`_/`7DI _6`4  ,T9 E7FKG98 I3 D3K IG8EOK9 KT7K KT9 &98E3DI9DK)8 D99I K3 ROK R38K8 M78 P9DOGD94  (3F I3 KT9? I9D? KT7K KT9 &98E3DI9DK)8 I9RG8G3D8 K3 J9FP9 KM3 3U GK8 I9E7FKJ9DK8 7DI K3 T7L9 KT9 F98OHK7DK H7?3UU8 M9F9 D9R9887F? U3F H9PGKGJ7K9 WO8GD988 F9783D84  ,TO8@ KT9 3DH? bO98KG3D W9U3F9 O8 G8 MT9KT9F KT9 &98E3DI9DK)8 89H9RKG3D 3U CF]O7 7DI Q7H7U3V 78 KM3 3U KT9 KTF99 9JEH3?998 K3 W9 H7GI 3UU M78 J3KGL7K9I W? ODG3D 7DGJO84=!3DKF7F? K3 KT9 ZOIP9@ M9 UGDI KT7K KT9 X9D9F7H !3ODY89H U7GH9I K3 98K7WHG8T KT7K KT9 &98E3DI9DK M78 ODH7MUOHH? J3KGL7K9I GD 89H9RKGDP CF]O7 7DI Q7H7U3V U3F H7?3UU4  #D8K97I@ M9 UGDI KT7K KT9 F9R3FI 8OEE3FK8 KT9 &98E3DYI9DK)8 RH7GJ KT7K GK RT389 CF]O7 7DI Q7H7U3V W789I 3D D3DIG8RFGJGD7K3F? 89H9RKG3D RFGK9FG74  ,T9 &98E3DI9DK 83OPTK K3 JGDGJG]9 KF7GDGDP R38K8 7DI IG8FOEKG3D K3 KT9 7IJGDG8KF7KG3D 3U KT9 PF7DK EF3PF7J4  !H97FH?@ GD HGPTK 3U KT9 WOIP9K ROK8 KT7K D9R988GK7K9I KT9 H7?3UU8@ &98E3DYI9DK)8 I98GF9 K3 JGDGJG]9 KF7GDGDP R38K8 M78 H9PGKGJ7K94  #D 7IIGKG3D@ KT9 E7FKG98 I3 D3K IG8EOK9 KT7K KT9 &98E3DYI9DK T7I 3DH? : M99S8 7UK9F KT9 H7?3UU8 K3 9UU9RKO7K9 KT9 J9FP9F 7DI EF3R988 KT9 NOH? E7?3OK4  ,TO8@ KT9 &98E3DYI9DK)8 U3RO8 3D JGDGJG]GDP GJE7RK 3D KT9 E7?3OK UODRYKG3D M78 F9783D7WH94,T9 F9R3FI 8T3M8 KT7K KT9 &98E3DI9DK)8 R3DIORK GD RT338GDP CF]O7 7DI Q7H7U3V 89FL9I KT389 P37H84  ^T9D XO7Z7FI3 UGF8K D3KGUG9I KT9 CDG3D 7W3OK KT9 GI9DKGK?3UKT9 9JEH3?998 8H7K9I U3F H7?3UU@ T9 ZO8KGUG9I KT9GF 89H9RKG3D W? F9U9F9DR9 K3 KT9GF bO7HGUGR7KG3D84  >3F93L9F@ KT9 &98E3DYI9DK RT389 U3F F9K9DKG3D KT9 9JEH3?99@ *9P3WG7@ MT3J KT9 E7FKG98 I3 D3K IG8EOK9 T7I KT9 J38K F9R9DK 9VE9FG9DR9 GD W3KT I9E7FKJ9DK84  [GD7HH?@ W? R3DR9DKF7KGDP KT9 H7?Y3UU8 GD KT9 EF3LGI9FYR3DKF7RKI9E7FKJ9DK@ KT9 &98E3DI9DK F9783D7WH? EF9IGRK9I KT7K GK M3OHI JGDGJG]9 GK8 IGUUGROHK? GD 7RR3JEHG8TGDP KT9 NOH? E7?3OK GD 7 KGJ9H? U78TG3D4>3F93L9F@ M9 UGDI KT7K KT9 9LGI9DR9 OE3D MTGRT 3OF IG889DKGDP R3HH97PO9 7DI KT9 ZOIP9 F9HG9I U7GH8 K3 8OEE3FK 7 UGDIGDP 3U ODG3D 7DGJO84  [GF8K@ KT9 ZOIP9 GJEF3E9FH? F9HG9I OE3D 7 H9KK9F KT7K >GD9F RGFROH7K9I GD :AA:4  -HYKT3OPT KT9 H9KK9F 9VEF98898 >GD9F)8 PF97K 7DKGE7KT? K3YM7FI8 KT9 CDG3D@ GK I398 D3K 8T9I HGPTK 3D KT9 &98E3DYI9DK)8 J3KGL9 U3F GK8 JORTYH7K9F IG8RT7FP9 3U CF]O7 7DI   =,T9F9 G8 D3 7HH9P7KG3D KT7K KT9 H7?3UU 3U KT9 KTGFI 9JEH3?99 LG3H7K9I KT9 -RK4Q7H7U3V4   >GD9F MF3K9 KT9 H9KK9F : ?97F8 W9U3F9 KT9 I9RGY8G3D K3 H7? 3UU CF]O7 7DI Q7H7U3V4  >3F9 GJE3FK7DKH?@ I98EGK9 KT9 IG889DK)8 R3DZ9RKOF9 K3 KT9 R3DKF7F?@ KT9 F9R3FI U7GH8 K3 8T3M KT7K >GD9F T7I 7D? F3H9 GD KT9 89H9RKG3D 3U CF]O7 7DI Q7H7U3V U3F H7?3UU4  -K KT9 KGJ9 3U KT9 H7?3UU8@ >GD9F)8 7OKT3FGK? M78 HGJGK9I K3 KT9 R9DK9FYW789I ODGK4  ,T9 X9D9F7H !3OD89H EF3LGI9I D3 9LGI9DR9 K3 HGDS >GD9F K3 KT9 H7?3UU 89H9RKG3D I9RG8G3D4  .OF IG889DKGDP R3HH97PO9 F9HG98 3D T9F 8E9ROH7KG3D 7W3OK >GD9F)8 R3DKGDOGDP GDUHOY9DR94  *T9 E3GDK8 K3 D3 F9R3FI 9LGI9DR9 KT7K >GD9F M78 9L9D R3D8OHK9I 7W3OK KT9 89H9RKG3D 3U CF]O7 7DI Q7H7U3V U3F H7?3UU45,T9F9U3F9@ M9 UGDI GK ODF9783D7WH9 K3 7KKFGWYOK9 >GD9F)8 H3DPYE78K 9VEF988G3D 3U 3EGDG3D R3DR9FDGDP KT9 CDG3D K3 KT389 3U &98E3DI9DK)8 3UUGRG7H8 MT3 J7I9 KT9 H7?3UU I9RG8G3D4  *GJGH7FH?@ W9R7O89 >GD9F M78 D3K GDL3HL9I GD KT9 89H9RKG3D 3U CF]O7 7DI Q7H7U3V U3F H7?3UU@ T9F GDK9FF3P7KG3D 3U Q7H7U3V I398 D3K 8OEE3FK 7 UGDIGDP 3U 7DGJO8 GD F9P7FI K3 T9F 89H9RKG3D U3F H7?3UU4(3F I3 M9 UGDI 7DGJO8 GD 3KT9F 8K7K9J9DK8 3D MTGRT KT9 ZOIP9 F9HG9I4  ,T9 ZOIP9 U3ODI 9LGI9DR9 3U ODG3D 7DGJO8 GD R3JJ9DK8 J7I9 W? .)!3DD9HH 7DI XO7Z7FI3 7F3ODI KT9 KGJ9 3U KT9 H7?3UU84  ,T9 ZOIP9 U3ODI KT7K .)!3DD9HH@ 3D KT9 I7? 3U KT9 H7?3UU@ J7I9 7D 7EE7F9DK F9U9F9DR9 K3 7 ODG3D F7HH? T9HI GD -EFGH4  .)!3DD9HH K3HI ODG3D 3FP7DG]9F *7DRT9] KT7K GU *7DRT9] M9F9 83 I9IGYR7K9I K3 D9P3KG7KGDP 7W3OK R38KYROKKGDP J978OF98@ T9 M3OHI T7L9 W99D R7HHGDP .)!3DD9HH GD8K97I 3U EF3K98KGDP 7K KT9 F7HH? MGKT 7 WOHHT3FD4  ,T9 ZOIP9 7H83 U3ODI KT7K .)!3DD9HH K3HI *7DRT9] KT7K KT9 CDG3D T7I FOGD9I KT9 &98E3DI9DK)8 F9EOK7KG3D4  [GD7HH?@ KT9 ZOIP9 U3ODI ODG3D 7DGJO8 GD XO7Z7FI3)8 RF?EKGR F9U9F9DR9 K3 eF9K7HG7KG3DfMT9D T9 GDU3FJ9I CF]O7 3U T9F H7?3UU4  ,T9 ZOIP9 U3ODI KT7K GD F98E3D89 K3 CF]O7)8 F9bO98K U3F 7D 9VEH7D7KG3D 3U T9F H7?3UU@ XO7Z7FI3 87GI KT7K eKT9 8K7UU K7HS9I@f7DI T9 JOJWH9I 83J9KTGDP 7W3OK eF9K7HG7KG3D4f^9 I3 D3K W9HG9L9 KT7K KT989 8K7K9J9DK8 98K7WHG8T KT7K KT9 &98E3DI9DK)8 H7?3UU 89H9RKG3D8 M9F9 J3KGL7K9I W? ODG3D 7DGJO84  ,T9X9D9F7H !3OD89H T78 D3K 7HH9P9I KT7K 7D? 3U KT989 8K7K9J9DK8 R3D8KGKOK9 ODH7MUOH KTF97K84  #DYI99I@ 3OF R3HH97PO9 7RSD3MH9IP98 KT7K >GD9F M78 9VYEF988GDP T9F eLG9M8 F9P7FIGDP KT9 CDG3Df7DI T9F eU99HYGDP8 7W3OK KT9 CDG3D4f*9RKG3D c_R` EF3LGI98 KT7K 8ORT LG9M8 7DI 3EGDG3D8 7F9 D3K ODH7MUOH 7DI 7F9 D3K e9LGYI9DR9 3U ODH7MUOH R3DIORK ODI9F 7D? 3U KT9 EF3LG8G3D8 3U KTG8 -RK4f-HKT3OPT KT9F9 G8 83J9 9VK7DK 237FI H7M   5.OF IG889DKGDP R3HH97PO9 EF98OJ98@ MGKT3OK F9R3FI 8OEE3FK@ KT7K >GD9F E7FKGRGE7K9I GD KT9 W37FI)8 I9RG8G3D R3DR9FDGDP KT9 H7?3UU8@ MTGRT M78 J7I9 7K GK8 >7? :0 J99KGDP4  ,T9 F9R3FI 8T3M8 D3 8ORT E7FKGRGE7KG3D4  >3F93L9F@ KT9 F9R3FI I398 D3K 8T3M KT7K KT9 W37FI J9JYW9F8 IG8RO889I KT9 89H9RKG3D 3U CF]O7 7DI Q7H7U3VE7FKGROH7FH? U3F H7?Y3UU@ 3F 9L9D KT9 D99I U3F H7?3UU8 P9D9F7HH?@ WOK 8T3M8 GD8K97I@ 78 KT9 ZOIP9 U3ODI@ KT7K KT9? L3K9I 3D KT9 W78G8 3U 7 J9J3F7DIOJ IF7UK9I W? XO7Z7FI34 %'!#*#.(* .[ ,"' (-,#.(-$ $-2.& &'$-,#.(* 2.-&%1AMTGRT O898 8ORT 9VEF988G3D8 3U LG9M8 K3 8OEE3FK 7Dc_7`_/` 7HH9P7KG3D@ M9 7F9 RH97FH? D3K F9bOGF9I K3 K7S9 KT7K 7EEF37RT@ 7DI M9 I9RHGD9 K3 I3 83 T9F94  [OFKT9F@ KT9 8K7K9J9DK8 7F9 7HH 7JWGPO3O8@ 98E9RG7HH? XO7Z7FI3)8 8K7K9J9DK K3 CF]O7 7K KT9 KGJ9 3U T9F H7?3UU4  ,T9? I3 D3K 9VEF988 OD9bOGL3R7H 3F 9L9D 8KF3DP 3EE38GKG3D K3 KT9 CDG3D4  >3F93L9F@ M9 UGDI D3KTGDP GD KT9 8K7K9J9DK8 KT7K 8OPP98K8 KT7K KT9 &98E3DI9DK M3OHI W9 J3KGL7K9I K3 K7S9 ODH7MUOH 7RKG3D41.OF R3HH97PO9 7EE97F8 K3 HGDS KT9 I9RG8G3D K3 R3DIORK 7 H7?3UU K3 KT9 ODG3D 7RKGLGK? 3U T3HIGDP 7 F7HH?4  "3M9L9F@ 9L9D KT9 X9D9F7H !3OD89H I398 D3K7HH9P9 KT7K KT9 H7?3UU I9RG8G3D GK89HU M78 ODH7MUOH4  ,T9 -EFGH 6= F7HH? M78 R7HH9I K3 EF3K98K E9FR9GL9I GDR3D8G8K9DRG98 GD 7IJGDG8K9FYGDP F7K98 U3F EF3LGI9F8 7DI KT9 U7GHOF9 K3 PGL9 9JEH3?998 7 F7G894   !3DR9I9IH?@ .)!3DD9HH F9U9FF9I K3 KT9 F7HH? 3D KT9 I7?3UKT9 H7?3UU4  "3M9L9F@ 7K J38K@ .)!3DD9HH)8 8OPP98KG3D M78 KT7K KT9 U3F9P3GDP J7KK9F8 8T3OHI T7L9 W99D D9P3KG7K9I F7KT9F KT7D W9R3JGDP KT9 8OWZ9RK 3U 7 F7HH?4  ,T7K I398 D3K 98K7WHG8T KT7K KT9 H7?3UU M78 R7O87HH? F9H7K9I K3 KT9 F7HH?4  ,3 KT9 R3DKF7F?@ KT9 H7?3UU M78 R7O89I W? 7 WOIP9K 8T3FKU7HH KT7K M78 U3F9R78K9I GD H7K9 -EFGH 7DI M78 9VEH7GD9I K3 KT9 CDG3D 3D >7? =4  ,TO8@ ODHGS9 3OF R3HH97PO9@ M9 UGDI KT7K .)!3DD9HH)8 8K7K9J9DK K3 *7DRT9] D9GKT9F GJEHG98 7 R7O87H R3DD9RKG3D W9KM99D KT9 F7HH? 7DI KT9 H7?3UU D3F F9L97H8 7DGJO8 3D KT9 E7FK 3U .)!3DD9HH4[GD7HH?@ KT9 ZOIP9 UOFKT9F 8OEE3FK8 TG8 R3DRHO8G3D KT7K KT9 &98E3DI9DK T7I 7D ODH7MUOH J3KGL7KG3D U3F KT9 H7?Y3UU8 W? UGDIGDP EF9K9VKO7H KT9 &98E3DI9DK)8 EF3UU9F9I 9VEH7D7KG3D U3F 89H9RKGDP CF]O7 7DI Q7H7U3V U3F H7?3UU4  *E9RGUGR7HH?@ T9 U3ODI KT7K D9GKT9F 9LGI9DR9 D3F H3PGR 8OEE3FK8 KT9 &98E3DI9DK)8 RH7GJ KT7K GK M78 D9R9887F? K3 F9K7GD J3F9 E7?3OK I9E7FKJ9DK 9JEH3?998 GD 3FI9F K3 JGDGJG]9 KF7GDGDP R38K8 7DI K3 9D8OF9 KT7K KT9 &98E3DYI9DK M3OHI W9 7WH9 K3R3JEH9K9 KT9 NOH? E7?3OK EF3R9884  ,T9 &98E3DI9DK R3ODK9F8 KT7K KT9 9LGI9DR9 I9J3D8KF7K98 KT7K GK8 R3DR9FD8 7W3OK KF7GDGDP 7DI KT9 NOH? E7?3OK M9F9 P9DOGD94  ^9 7PF99 MGKT KT9 &98E3DI9DK4 ^9 9JET78G]9 KT7K GK G8 D3K 3OF 3WZ9RKGL9 K3 I9K9FJGD9 MT9KT9F KT9&9Y8E3DI9DK)8 RT3GR9 3U CF]O7 7DI Q7H7U3V M78 KT9 R3FF9RK I9RG8G3D 3F KT7K KT9 &98E3DI9DK O89I KT9 W98K I9RG8G3DYJ7SGDP EF3R9884  ,T9 &98E3DI9DK J7? J7S9 GK8 H7?3UU I9RG8G3D 3D 7D? W78G8 GK RT33898@ P33I@ W7I@ 3F GDIGUU9FY9DK\78 H3DP 78 GK G8 D3K 7D ODH7MUOH W78G84  ^9 9VEF988 D3 3EGDG3D 78 K3 MT9KT9F KT9 &98E3DI9DK 8T3OHI T7L9 F9K7GD9I CF]O7 7DI Q7H7U3V 3F 8T3OHI T7L9 W99D 83 R3DYR9FD9I 7W3OK F9KF7GDGDP R38K8 7DI 7RR3JEHG8TGDP KT9 NOH? E7?3OK4  ,T9 MG8I3J 3U KT9 &98E3DI9DK)8 I9RG8G3D G8   1.OF IG889DKGDP R3HH97PO9 R3DR9I98 KT7K KT989 8K7K9J9DK8 7F9 7JYWGPO3O8@ WOK 8KGHH 7FPO98 KT7K M9 8T3OHI GDU9F KT7K KT9? I9J3D8KF7K9 e8GPDGUGR7DKf7DGJO84  ^9 I9RHGD9 K3 J7S9 KT7K H97E4GJJ7K9FG7H4  ^9 7F9 R3DR9FD9I 3DH? MGKT IG8R9FDGDP KT9 8GDR9FGK? 3U KT9 &98E3DI9DK)8 R3DK9DKG3D KT7K KT9 I9RG8G3D M78 D3K J3KGL7K9I W? ODG3D 7DGJO84-8 IG8RO889I 7W3L9@ M9 I3 D3K UGDI KT9 &98E3DI9DK)8 EF3UU9F9I ZO8KGUGR7KG3D U3F GK8 RT3GR9 3U CF]O7 7DI Q7H7U3V K3 W9 EF9K9VKO7H4  #DI99I@ M9 UGDI D3KTGDP GDR3D8G8K9DK W9KM99D KT9 RT3GR9 3U CF]O7 7DI Q7H7U3V U3F H7?3UU 7DI KT9 &98E3DI9DK)8 8K7K9I P37H84  ,T9 ZOIP9 U3ODI KT7K GU KT9 &98E3DI9DK M9F98GDR9F9 GD GK8 I98GF9 K3 JGDGJG]9 KF7GDGDP 7DI U7RGHGK7K9 KT9 NOH? E7?3OK@ GK M3OHI T7L9 F9YK7GD9I CF]O7 W9R7O89 3U T9F H3DP 9VE9FG9DR9 GD W3KT KT9 EF3LGI9FYR3DKF7RK7DI E7?3OK I9E7FKJ9DK84  ,T9 F9R3FI 8T3M8@ T3M9L9F@ KT7K CF]O7 T7I D3K E9FU3FJ9I E7?3OK I9E7FKJ9DK IOKG98 U3F 7 DOJW9F 3U ?97F84c*9P3WG7@ GD R3DKF78K@ T7I JORT J3F9 F9R9DK E7?3OK I9E7FKJ9DK 9VYE9FG9DR9@ T7LGDP KF7D8U9FF9I UF3J KT7K I9E7FKJ9DK GDK3 KT9 EF3LGI9FYR3DKF7RKI9E7FKJ9DK ZO8K 3L9F 7 ?97F EFG3F K3 KT9 J9FP9F4,TO8@ M9 R7DD3K R3DRHOI9 KT7K KT9 &98E3DI9DK M78 ODH7MUOHH? J3KGL7K9I GD I9K9FJGDGDP KT7K GK R3OHI JGDGYJG]9 GK8 KF7GDGDP R38K8 W? F9K7GDGDP 3DH? *9P3WG7 UF3J KT9 EF3LGI9FYR3DKF7RKI9E7FKJ9DK4  #U GK T7I RT389D KM3 9JYEH3?998 UF3J KT9 E7?3OK I9E7FKJ9DK U3F H7?3UU 7DI@ GDY8K97I@ F9K7GD9I W3KT *9P3WG7 7DI CF]O7@ KT9 &98E3DYI9DK)8 KF7GDGDP R38K8 HGS9H? M3OHI T7L9 W99D TGPT9F4  ^T9KT9F GK F9K7GD9I 7HH E7?3OK 9JEH3?998 WOK 3D9 3F 7HH WOK KM3@ KT9 &98E3DI9DK 8KGHH M3OHI T7L9 T7I K3 R3DIORK I9E7FKJ9DKYMGI9 KF7GDGDP U3F E7?3OK 9JEH3?998 GD T3M K3 E9FU3FJ EF3LGI9FYR3DKF7RKI9E7FKJ9DK IOKG984  #U GK F9K7GD9I 3DH? *9P3WG7 UF3J KT9 EF3LGI9FYR3DKF7RKI9YE7FKJ9DK@ T3M9L9F@ KT9 &98E3DI9DK)8 KF7GDGDP GD E7?3OK IOKG98 M3OHI T7L9 W99D JGDGJ7H@ GD HGPTK 3U *9P3WG7)8 F9R9DK E7?3OK 9VE9FG9DR94  #D R3DKF78K@ GU KT9 &98E3DI9DK F9K7GD9I W3KT *9P3WG7 7DI CF]O7@ GK M3OHI T7L9 T7I K3 EF3LGI9 W3KT 9VK9D8GL9 EF3LGI9FYR3DKF7RKKF7GDGDP U3F KT9 E7?3OK I9E7FKJ9DK 9JEH3?998@ 7DI 9VK9D8GL9 E7?3OK KF7GDGDP U3F CF]O74  -RR3FIGDPH?@ F9K9DKG3D 3U CF]O7GD EH7R9 3U 7D3KT9F ZODG3F E7?3OK I9E7FKJ9DK 9JEH3?99 M3OHI T7L9 GDRF9789I KT9 &98E3DI9DK)8 KF7GDGDP R38K84<^9 7H83 UGDI ODE9F8O78GL9 KT9 ZOIP9)8 F9HG7DR9 3D KT9 &98E3DI9DK)8 U7GHOF9 K3 GDL98KGP7K9 KT9 E7?3OK 7DI EF3YLGI9FYR3DKF7RK9JEH3?998)F9H7KGL9 bO7HGUGR7KG3D8 EFG3F K3 J7SGDP GK8 H7?3UU 89H9RKG3D84  #D HGPTK 3U GK8 8K7K9I P37H8@ KT9 &98E3DI9DK RH97FH? L7HO9IL9F? TGPTH? F9R9DK 9VE9FGY9DR9 GD E7?3OK I9E7FKJ9DK IOKG984  (3 GDL98KGP7KG3D M78   cQ7H7U3V T7I D3 9VR9EKG3D8 GD KT9 E7?3OK I9E7FKJ9DK4<,T9 &98E3DI9DK)8 R7HROHO8 G8 UOFKT9F 8OEE3FK9I W? *OE9FLG83F -HYI9F9K9)8 K98KGJ3D? KT7K GK M3OHI W9 978G9F K3 KF7GD E7?3OK 9JEH3?998 K3 I3 EF3LGI9FYR3DKF7RKM3FS KT7D K3 KF7GD EF3LGI9FYR3DKF7RK 9JEH3?998 K3 I3 E7?3OK M3FS4 !"#$%&'()* *'&+#!'* #(,'&(-,#.(-$16D9R9887F? K3 I9K9FJGD9 9JEH3?998)F9H7KGL9 E7?3OK 9VYE9FG9DR946A.OF IG889DKGDP R3HH97PO9)8 7889FKG3D KT7K KT9 &98E3DYI9DK GPD3F9I CF]O7)87DI Q7H7U3V)8 bO7HGUGR7KG3D8 G8 W789I3D T9F 3MD I9UGDGKG3D 3U KT9 F9H9L7DK bO7HGUGR7YKG3D84  ^9 I3 D3K IG8EOK9 KT7K CF]O7 7DI Q7H7U3V M9F9 P33I 9JEH3?9984  ,T9 &98E3DI9DK@ T3M9L9F@ GD J7SGDP IGUUGROHK WOIP9K7F? I9RG8G3D8@ RT389 K3 L7HO9 J3F9 TGPTH? 8SGHH8 KT7K KT9? IGI D3K E388988@ 8ORT 78 F9R9DK E7?3OK I9E7FKJ9DK 9VE9FG9DR94  -8 IG8RO889I 7W3L9@ 3OF F3H9 G8 D3K K3 788988 MT9KT9F KT9 &98E3DI9DK J7I9 7 P33I I9RGY8G3D K3 H9K P3 M9HHYE9FU3FJGDP 9JEH3?9984  2? KT9 &9Y8E3DI9DK)8 I9UGDGKG3D 3U KT9 bO7HGUGR7KG3D8 GK D99I9I@ CFY]O7 7DI Q7H7U3V M9F9 H988 bO7HGUG9I4  ^9 UGDI D3 W78G8 GD KT9 F9R3FI U3F R3DRHOIGDP@ 78 3OF R3HH97PO9 I398@ KT7K KT9 J978OF9 3U bO7HGUGR7KG3D8 7EEHG9I W? KT9 &98E3DI9DK M78 7FKGUGRG7H 7DI I98GPD9I K3 ?G9HI F98OHK8 I98GF9I W? KT9 &9Y8E3DI9DK4  ^9 UGDI KT7K KT9 &98E3DI9DK)8 I9UGDGKG3DM78 D3K 83 ODF9783D7WH9 78 K3 98K7WHG8T EF9K9VK4^9 F9Z9RK 3OF IG889DKGDP R3HH97PO9)8 7889FKG3D KT7K 7 UGDIGDP 3U EF9K9VK G8 R3JE9HH9I W? KT9 RTF3D3H3P? 3U KT9 &98E3DI9DK)8 I9RG8G3DJ7SGDP EF3R9884  -P7GD@ KT9 IG8Y89DK 8E9ROH7K98 78 K3 KT9 &98E3DI9DK)8 J3KGL7KG3D MGKTY3OK F9R3FI 8OEE3FK4  ,T9 ODR3DKF7IGRK9I K98KGJ3D? 8T3M8 KT7K KT9 &98E3DI9DK I9L9H3E9I GK8 H7?3UU EH7D 7K KT9 87J9 KGJ9 GK M78 D9P3KG7KGDP MGKT KT9 CDG3D 3L9F KT9 GJE7RK 3U KT9 WOIP9K ROK8@ D3K W9R7O89 3U W7I U7GKT@ WOK W9R7O89 3U KT9 GJE9F7KGL9 KT7K GK T7L9 7 R38KYROKKGDP EH7D GD EH7R9 W? NOH? 64  ,T9 NOH? 6 I97IHGD9 M78 9VK9FD7HH? GJE389I4  #U KT9 D9P3KG7KG3D8 MGKT KT9 CDG3D M9F9 D3K R3DRHOI9I W? NOH? 6@ KT9 &98E3DI9DK T7I K3 T7L9 7 R3JEF9T9D8GL9 J97D8 3U ROKKGDP KT9 WOIP9K GD EH7R94  -RR3FIGDPH?@ KT9 &98E3DI9DK U3HH3M9I KT9 EFOI9DK E7KT 3U 9DP7PGDP GD E7F7HH9H EF3R988984  ^9 D3K9 KT7K KT9F9 G8 D3 7HH9P7KG3D W9U3F9 O8 KT7K KT9 &98E3DI9DK LG3H7K9I *9RKG3D c_7`_=` W? GJEH9J9DKGDP GK8 H7?3UU EH7D 3F W? 7RKGDP GD W7I U7GKT GD I97HGDP MGKT KT9 CDG3D 7W3OK GK4[GD7HH?@ M9 7H83 D3K9 KT7K *9P3WG7@ KT9 8K9M7FI 7DI J38K EF3JGD9DK ODG3D 7RKGLG8K@ M78 D3K H7GI 3UU@ 7DI 7 KTGFI 9JEH3?99@ D3K 8T3MD K3 W9 7 ODG3D 7RKGLG8K@ M78 H7GI 3UU4-RR3FIGDPH?@ M9 UGDI KT7K KT9 F9R3FI I398 D3K 8OEE3FK 7 UGDIGDP KT7K ODG3D 7DGJO8 J3KGL7K9I KT9 &98E3DI9DK)8 89H9RKG3D 3U CF]O7 7DI Q7H7U3V U3F H7?3UU4  ,T9F9U3F9@ M9 IG8JG88 KT9 7HH9P7KG3D8 KT7K KT9 &98E3DI9DK LG3H7K9I *9RYKG3D c_7`_/` 7DI _6`4  6A,T9 &98E3DI9DK)8 I9RG8G3D K3 F9K7GD 7K H978K 3D9 EF3LGI9FYR3DKF7RKI9E7FKJ9DK 9JEH3?99 G8 D3K GDR3D8G8K9DK MGKT GK8 L7HOGDP 3U F9R9DK E7?3OK I9E7FKJ9DK 9VE9FG9DR94  #K M78 F9783D7WH9 U3F KT9 &98E3DI9DK D3K K3 M7DK K3 H389 7HH GD8KGKOKG3D7H SD3MH9IP9 3U KT9 EF3LGI9FYR3DKF7RKI9E7FKJ9DK IOKG984.&%'&,T9 (7KG3D7H $7W3F &9H7KG3D8 237FI 7I3EK8 KT9 F9RY3JJ9DI9I .FI9F 3U KT9 7IJGDG8KF7KGL9 H7M ZOIP9 78 J3IGUG9I 7DI 89K U3FKT GD UOHH W9H3M7DI 3FI9F8 KT7K KT9 &98E3DI9DK@ !TGHIF9D)8 *9FLGR98 #DK9FD7KG3D7H@ #DR4@ *7HGD78@!7HGU3FDG7@ GK8 3UUGR9F8@ 7P9DK8@ 8ORR9883F8@ 7DI 788GPD8@ 8T7HH K7S9 KT9 7RKG3D 89K U3FKT GD KT9 .FI9F 78 J3IGUG9I464!9789 7DI I98G8K UF3J_7` CDH7MUOHH? GDK9FF3P7KGDP 9JEH3?998 7W3OK KT9GF ODYG3D 7RKGLGKG984_W` #D 7D? HGS9 3F F9H7K9I J7DD9F GDK9FU9FGDP MGKT@ F9Y8KF7GDGDP@ 3F R39FRGDP 9JEH3?998 GD KT9 9V9FRG89 3U KT9 FGPTK8 PO7F7DK99I KT9J W? *9RKG3D 1 3U KT9 -RK4:4  ,7S9 KT9 U3HH3MGDP 7UUGFJ7KGL9 7RKG3D D9R9887F? K3 9UU9RKO7K9 KT9 E3HGRG98 3U KT9 -RK4_7` ^GKTGD 60 I7?8 7UK9F 89FLGR9 W? KT9 &9PG3D@ E38K 7K GK8 *7HGD78@ !7HGU3FDG7 U7RGHGKG98 R3EG98 3U KT9 7KK7RT9I D3KGR9 J7FS9I e-EE9DIGV4f66!3EG98 3U KT9 D3KGR9@ 3D U3FJ8 EF3LGI9I W? KT9 &9PG3D7H %GF9RK3F U3F &9PG3D /:@ 7UK9F W9GDP 8GPD9I W? KT9 &98E3DI9DK)8 7OKT3FG]9I F9EF9Y89DK7KGL9@ 8T7HH W9 E38K9I U3F 5A R3D89ROKGL9 I7?8 GD R3DY8EGRO3O8 EH7R98@ GDRHOIGDP 7HH EH7R98 MT9F9 D3KGR98 K3 9JEH3?998 7F9 RO8K3J7FGH? E38K9I4  &9783D7WH9 8K9E8 8T7HH W9 K7S9D W? KT9 &98E3DI9DK K3 9D8OF9 KT9 D3KGR98 7F9 D3K 7HK9F9I@ I9U7R9I@3F R3L9F9I W? 7D? 3KT9F J7K9YFG7H4  #D KT9 9L9DK KT7K IOFGDP KT9 E9DI9DR? 3U KT989 EF3YR99IGDP8@ KT9 &98E3DI9DK T78 P3D9 3OK 3U WO8GD988 3F RH389I KT9 U7RGHGK? GDL3HL9I GD KT989 EF3R99IGDP8@ KT9 &9Y8E3DI9DK 8T7HH IOEHGR7K9 7DI J7GH@ 7K GK8 3MD 9VE9D89@ 7 R3E? 3U KT9 7KK7RT9I D3KGR9 K3 7HH ROFF9DK 9JEH3?998 7DI U3FJ9F 9JEH3?998 9JEH3?9I W? KT9 &98E3DI9DK 7K 7D? KGJ9 8GDR9 -EFGH 60@ :AA04_W` ^GKTGD :6 I7?8 7UK9F 89FLGR9 W? KT9 &9PG3D@ UGH9 MGKT KT9 &9PG3D7H %GF9RK3F 7 8M3FD R9FKGUGR7KG3D 3U 7 F9Y8E3D8GWH9 3UUGRG7H 3D 7 U3FJ EF3LGI9I W? KT9 &9PG3D 7KYK98KGDP K3 KT9 8K9E8 &98E3DI9DK T78 K7S9D K3 R3JEH?4>'>2'& $#'2>-(@IG889DKGDP GD E7FK4!3DKF7F? K3 KT9 J7Z3FGK?@ # M3OHI 7I3EK KT9 ZOIP9)8 F9783D7WH9 7DI M9HHYU3ODI9I R3DRHO8G3D8 KT7Kj _6` N97D >GD9F ODH7MUOHH? KTF97K9D9I KT9 &98E3DI9DK)8 9JEH3?Y998 MGKT KT9 H388 3U KT9GF Z3W8 GD F9EFG87H U3F KT9GF ODG3D 7RKGLGKG98g 7DI _:` 9JEH3?998 -OF3F7 CF]O7 7DI XFG89HI7 Q7H7U3V M9F9 ODH7MUOHH? 89H9RK9I U3F H7?3UU W9R7O89 3U KT9GF ODG3D 7RKGLGKG9846  66#U KTG8 .FI9F G8 9DU3FR9I W? 7 ZOIPJ9DK 3U 7 CDGK9I *K7K98 R3OFK 3U 7EE97H8@ KT9 M3FI8 GDKT9 D3KGR9 F97IGDP eQ38K9I W? .FI9F 3U KT9 (7YKG3D7H $7W3F &9H7KG3D8 237FIf 8T7HH F97I eQ38K9I QOF8O7DK K3 7 NOIPYJ9DK 3U KT9 CDGK9I *K7K98 !3OFK 3U -EE97H8 'DU3FRGDP 7D .FI9F 3U KT9 (7KG3D7H $7W3F &9H7KG3D8 237FI4f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eZO8K D99I9I K3 TGK 83J9KTGDP4f#K M78 GD KTG8 R3DK9VK 3U 7DP9F 7DI UFO8KF7YKG3D\9J3KG3D8 P9D9F7K9I IGF9RKH? W? KT9 9JEH3?998)ODG3D 7RKGLGKG98\KT7K >GD9F K3HI KT9 9JEH3?998 KT7K 8T9 T7I H33S9I KTF3OPT KT9GF E9F83DD9H UGH98@ KT7K 8T9 SD9M KT9? M9F9 OD9IOR7K9I@ 7DIKT7K 8T9 W9HG9L9I KT7K M3FSGDP U3F KT9 &98E3DI9DK M78 KT9 W98K Z3W KT9? M9F9 9L9F P3GDP K3 T7L9 7DI KT7K KT9? M9F9 HORS? K3 T7L9 KT389 Z3W84/#D LG9M 3U >GD9F)8 3WLG3O8 UOF? 7W3OK KT9 ODG3D UH?9F 7DI T9F 7DPF? L9FW7H R3DUF3DK7KG3D 3U 7D 9JEH3?99 8T9 E9FR9GL9I 78 W9GDP GDL3HL9I GD J7SGDP KT9 UH?9F@ 7 F97Y83D7WH9 9JEH3?99 R3OHI\7DI HGS9H? M3OHI\T7L9 ODYI9F8K33I >GD9F)8 8K7K9J9DK8 78 M7FDGDP8 KT7K@ W? 9DP7PYGDP GD ODG3D 7RKGLGK?@ KT9? FG8S9I T7LGDP K3 H33S U3F 3KT9F@ HGS9H? GDU9FG3F@ 9JEH3?J9DK4  *99 H/I)+ J$K3/1 =),'/ L !2$(6M/+61@ :/1 ($&2 11=@ 1c0 _6<1c` _UGDIGDP ODH7MYUOH KTF97K 3U IG8RT7FP9 W789I 3D ODG3D 8OEE3FK MT9F9 8OE9FLG83F K3HI DOF898 7GI9 KT7K DOF898 7GI98 M9F9 ODY8SGHH9I M3FS9F8@ KT7K 7D?3D9 R3OHI E9FU3FJ KT9GF M3FS@ KT7K KT9? M9F9 HORS? K3 T7L9 KT9GFZ3W8@ 7DI KT7K GU 8T9 L7HO9I T9F Z3W@ 8T9 M3OHI L3K9 7P7GD8K KT9 ODG3D`g 899 7H83 N$*+,/(1 =/$1.+' N>16/M@ :A0 ($&2 00c@ 0=:;0=/ _6<1/` _eRH97F GJEHGR7KG3Df3U 8OE9FLG83F)8 8K7K9J9DK KT7K 9JEH3?99 M78 HORS? K3 T7L9 7 Z3W MGKT 9JEH3?9F M78 KT7K@ GU 9JEH3?99 K98KGUG9I ODU7L3F7WH?K3 9JEH3?9F GD 237FI T97FGDP@ 9JEH3?9F M3OHI W9 H988 K3H9F7DK 3U 9JYEH3?99)8 JG8R3DIORK KT7D GD KT9 E78K`40   RF97KG3D 3U 7 UH?9F KT7K M78 RFGKGR7H 3U >GD9F4  #7H83 Z3GD KT9 J7Z3FGK? GD UGDIGDP KT7K >GD9F)8 8K7K9J9DK KT7K 8T9 eZO8K D99I9IK3 TGK 83J9KTGDPfIGI D3K R3D8KGKOK9 7D ODH7MUOH KTF97K 3U F9EFG87H 7P7GD8K KT9 9JEH3?998@ W9R7O897F9783D7WH9 9JEH3?99 M3OHI D3K R3DRHOI9 KT7K >GD9F@ W? KTG8 8K7K9J9DK@ M78 KTF97K9DGDP 7 ET?8GR7H 7887OHK4:-HH I7K98 7F9 GD :AA0 ODH988 3KT9FMG89 GDIGR7K9I4/,T9 &98E3DI9DK RT7F7RK9FG]98>GD9F)8 R3JJ9DK8 78 R3JEHGJ9DK8 K3 KT9 9JEH3?998 U3F F9R3PDG]GDP KT9 GJE3FK7DR9 3U 9IOR7KG3D 7DI KT9 L7HO9 3U KT9 &98E3DI9DK)8 M3FS4  XGL9D KT9 R3DK9VK GD MTGRT >GD9F)8 8K7K9J9DK8 M9F9 J7I9@ KT7K E38GKGL98EGD G8 GJEH7O8GWH940*99 7H83 -.,EF$16 7)+1)3.,$6.)+ G$(/@)*1/@ :01 ($&2 ==: _6<cA`4  ,T9 J7Z3FGK?)8 9UU3FK K3 IG8KGDPOG8T KT7K R789 G8 OD7L7GHGDP4  ,T9 237FI KT9F9 7IIF9889I KT9 9JEH3?9F)8 8K7K9J9DK8 KT7K KT9 9JEH3?Y998 M9F9 HORS? K3 T7L9 KT9GF Z3W8 7DI KT7K 9JEH3?998 MT3 IGI D3K HGS9 KT9GF M7P98 8T3OHIH97L94  !3DKF7F? K3 KT9 J7Z3FGK?)8 8OPP98KG3D@ KT9 237FI D9GKT9F 8K7K9I D3F GJEHG9I KT7K KT9 H7KK9F 8K7K9J9DK M78 9889DKG7H K3 GK8 UGDIGDP KT7K KT9 9JEH3?9F ODH7MUOHH? KTF97K9D9I F9EFG87H4  &7KT9F@ KT9 H7KK9F 8K7K9J9DK EF3LGI9I R3DK9VK 8OEE3FKGDP KT9 9JEH3?998) F9783DY7WH9 E9FR9EKG3D8 KT7K KT9 8K7K9J9DK8 M9F9 KTF97K84  ,T9 KGJGDP 7DI R3DYK9VK 3U >GD9F)8 8K7K9J9DK8 GD KTG8 R789 8OEE3FK 7 8GJGH7F R3DRHO8G3D4#D UGDIGDP KT7K >GD9F)8 -EFGH 60 8K7K9J9DK8 IGI D3K R3D8KGKOK9 KTF97K8 3U F9EFG87H@ KT9 J7Z3FGK? R3DRHOI98 KT7K T9F F9J7FS8 IGI D3K RF388 KT9 HGD9 K3 KTF97K8 3U F9EFG87H W9R7O89 >GD9F IGI D3K 87? 3F GJEH? KT7K KT9 9JEH3?998)Z3W8 M3OHI R3J9 K3 7D 9DI4  2OK KT9 237FI)8 K98K U3F MT9KT9F 7 8K7K9J9DK R3D8KGKOK98 7D ODH7MUOH KTF97K I9YE9DI8 D3K 3DH? 3D KT9 M3FI8 3U KT9 8E97S9F@ WOK 7H83 3D KT9 F9783D7WH9 GDU9F9DR98 KT7K 7D 9JEH3?99 R7D IF7M UF3J KT9 8K7K9J9DK8@ GD LG9M 3U KT9 RGFROJ8K7DR984=#D KT9 RGFROJ8K7DR98 T9F9@ GDRHOIGDP >GD9F)8 3WLG3O8 7DP9F@ KT9 9VEHGRGK KTF97K KT9 J7Z3FGK? UGDI8 H7RSGDP M78 8GJEH? ODD9R9887F?4##4C&kC- -(%Q-$-[.d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c ($&2 1: _6<<:`4  ,T9F9@ KT9 237FI U3ODI 7D ODH7MUOH KTF97K GD KT9 8K7K9J9DK@ e,TG8 G8 MT7K T7EE9D8 MT9D ?3O RF388 O84f  %98EGK9 KT9 7W89DR9 3U 7D? 9VEF988 HGDS7P9 K3 UOKOF9 W9T7LG3F@ 7 F9783D7WH9 9JEH3?99 M3OHI 8OF9H? ODI9F8K7DI KT9 GJEHG9I R3F3HH7F? J9887P9@ e%3D)K RF388 O8 7P7GD4f  *GJGH7FH?@ T9F9@ GD KT9 R3DK9VK 3U >GD9F)8 ODYJG8K7S7WH9 7DP9F 7K 9JEH3?998) ODG3D 7RKGLGKG98@ F9783D7WH9 9JEH3?998 R3OHI ODI9F8K7DI KT9 GJEHGR7KG3D KT7K KT9GF R3DKGDO9I eHORSf GD 9JYEH3?J9DK I9E9DI9I 3D R978GDP KT9GF GDL3HL9J9DK GD ODG3D 7RKGLGKG984=*99@ 94P4@ 7)+%/261 LH/1.'+1P Q+%"@ /6c ($&2 <0c@ <=0 _6<<=` _KTF97K8 eD99I D3K W9 9VEHGRGKGU KT9 H7DPO7P9 O89I W? KT9 9JEH3?9F 3F TG8 F9EF989DK7KGL9 R7D F9783D7WH? Wh9i R3D8KFO9I 78 KTF97K9DGDPf`45,T9F9 G8 D3 RH7GJ KT7K KT9 8GJOHK7D93O8 H7?3UU 3U -DPG9 -J7I3F@ KT9 J38K ZODG3F J9JW9F 3U KT9 E7?3OK I9E7FKJ9DK@ M78 ODH7MUOH41*99 G(.'@6 =.+/@ :=6 ($&2 6Ac/ _6<cA`@ 9DUI4 55: [4:I c<< _68K !GF4 6<c6`@ R9FK4 I9DG9I0== C4*4 <c< _6<c:`4  CDI9F G(.'@6 =.+/@ KT9 X9D9F7H !3OD89H J99K8 TG8 3F T9F GDGKG7H 9LGI9DKG7F? WOFI9D W? 98K7WYHG8TGDP KT7Kj _6` KT9 9JEH3?99 9DP7P9I GD EF3K9RK9I 7RKGLGK?g _:` KT9 9JEH3?9F SD9M 3U KT7K 7RKGLGK?g 7DI _/` KT9 9JEH3?9F I9J3D8KF7K9I 7DGJO8K3M7FI KT7K 7RKGLGK?4  #U KT9 X9D9F7H !3OD89H J7S98 8ORT 7 8T3MGDP@ KT9 WOFI9D 3U E9F8O78G3D 8TGUK8 K3 KT9 9JEH3?9F eK3 I9J3DY8KF7K9KT7K KT7K 87J9 7RKG3D M3OHIT7L9 K7S9D EH7R9 9L9D GD KT9 7W89DR9 3U KT9 EF3K9RK9I R3DIORK4f *99 G/K$16) N*+());1P Q+%"@ /0: ($&2 6:::@ 6::0;6::=_:AA0`4 ,T9F9 G8 D3 IG8EOK9 KT7K CF]O7 7DI Q7H7U3V 9DP7P9I GD ODG3D 7RKGLGKG98 7DI KT7K KT9 &98E3DI9DK M78 7M7F9 3U KT389 7RKGLGKG984 !"#$%&'()* *'&+#!'* #(,'&(-,#.(-$1/UGDI KT9 9LGI9DR9 3U 7DGJO8 W? N97D >GD9F 7DI 3KT9F J7D7P9F8 8OUUGRG9DK K3 J99K KT9 X9D9F7H !3OD89H)8 GDGKG7H WOFI9D ODI9F G(.'@6 =.+/4[GF8K@ N97D >GD9F)8 7DKGODG3D 7DGJO8 R7DD3K W9 I3OWK9I4  #D 7 H9KK9F IG8KFGWOK9I GD :AA:@ ZO8K 7UK9F KT9 9JEH3?998 L3K9I U3F ODG3D F9EF989DK7KG3D@ >GD9F F9U9FF9I K3 ODG3D 8OEE3FK9F8 78 7 eP7DP4 4 4 IFGL9D W? J3W J9DK7HYGK?f7DI 7RRO89I KT9J 3U e7HR3T3HG8J@ I3J98KGR LG3YH9DR9@ HGJGK9I 9IOR7KG3D@ 83RG7H G83H7KG3D@ 9J3KG3D7H IG8Y7WGHGK?@ 7DI 7 L7HO9 8?8K9J KT7K I398 D3K F9R3PDG]9 KT9 W3ODI7FG98 3U H7M D3F KT9 FGPTK8 3U 3KT9F84f*T9 I9Y8RFGW9I ODG3D 8OEE3FK9F8 78 eGD8KGP7K3F8 D3K U99HGDP W3ODI W? KFOKT@feJ7HR3DK9DK8 MT3 O89 KT9GF K7H9DK8 K3 RF97K9 RT738@f7DI eJ9JW9F8 3U KT9 D9M lWH7RSPO7FI4)f *GPDGUGR7DKH?@ GD KTG8 H9KK9F >GD9F 7H83 7RRO89I e89HUY89FLGDP _J3F9 TGPTH? R3JE9D87K9I WOK IG8PFODKH9I 3UUGR9 M3FS9F8`f3U eI9F7GHhGDPi KT9 h&98E3DI9DKi 7DI 4 4 4I9YEFGLhGDPi J7D? 3U KT9 W9D9UGK8 GK 3UU9F9I4fcCF]O7 M78 KT9 J38K 89DG3F 7DI J38K TGPTH? E7GI 3UUGR9 M3FS9F 7K KT9 KGJ9@ 7DI KT9 ZOIP9 FGPTKH? U3ODI KT7K CF]O7 M78 7J3DP KT9 9JEH3?998 >GD9F)8 H9KK9F F9U9FF9I K34<-HKT3OPT >GD9F)8 H9KK9F K3 KT9 9JEH3?998 M78 :?97F8 3HI 7K KT9 KGJ9 3U KT9 H7?3UU8@ KT9 9LGI9DR9 8T3M9I KT7K >GD9F)8 7DGJO8 K3M7FI KT9 CDG3D T7I D3K RT7DP9I GD KT9 GDK9FL9DGDP KGJ94  #DI99I@ GD T9F T97FGDP K98KGJ3D?@ >GD9F 9889DKG7HH? F97UUGFJ9I T9F EF9LG3O8H? 9VEF9889I LG9M8 F9P7FIGDP KT9 CDG3D@ 8K7KGDP KT7K8T9 F9J7GD9I 7DPF? 7W3OK KT9 ODG3D 8OEE3FK9F8)R3DIORK@ GDRHOIGDP E38KGDP ODG3D UH?9F846A>GD9F)8 R3DIORK 7K KT9 -EFGH 60 J99KGDP@ GD KOFD@ I9JY3D8KF7K98 7DGJO8 R3DROFF9DK MGKT KT9 H7?3UU84  -8 IG8YRO889I 7W3L9@ # M3OHI UGDI KT7K >GD9F ODH7MUOHH? KTF97KY9D9IKT9 9JEH3?998 MGKT F9EFG87H8 U3F KT9GF ODG3D 7RKGLYGK?4 (9L9FKT9H988@ 78 KT9 J7Z3FGK? 7RSD3MH9IP98@ M9 R7D UGDI KT7K KT989 8K7K9J9DK8 I9J3D8KF7K9 7DGJO8@ 9L9D MGKT3OK UGDIGDP KT9J GDI9E9DI9DKH? R39FRGL94  ,T9 J7Y  c#DT9F H9KK9F@ >GD9F 7H83 EF9IGRK9I KT7K ehOiDI9F KT9 GDUHO9DR9 3U E93EH9 MT3 H97I W? ?9HHGDP KTF3OPT 7 WOHHT3FD@ J7FRTGDP GD KT9 8KF99K@ S9?GDP R7F8@ KTF97K9DGDP 3KT9F8@ J7SGDP U7H89 7RRO87KG3D8@ RF97KGDP 7 J9IG7 RGFRO8@ 7DI EF97RTGDP T7K9 F7KT9F KT7D 9DP7PGDP GD R33E9F7KGL9 EF3WH9J 83HLGDP@ KT9 h&98E3DI9DKi MGHH OHKGJ7K9H? U7GH4f*T9 7RRO89I KT9 CDG3D 7DI GK8 8OEE3FK9F8 3U eOKGHG]hGDPi J7D? 3U KT9 87J9 K7RKGR8f78 ehKiT9 &9I XO7FI8 3U R3JJODG8K !TGD7 7DI KT9 C**&4f#D7IIGKG3D@ >GD9F 3E9D9I T9F H9KK9F W? I9UGDGDP eM3FS9Ff78 e7 E9F83D@ 7DGJ7H@ 3F KTGDP KT7K M3FS84 4 4 3F 7D? 3U 7 RH788 3U 8K9FGH93F 89VO7HH? GJE9FU9RK U9J7H9 7DK8@ W998@ 9KR44 4 4f7DI 8K7K9I KT7K 8T9 eT7I T3E9I hKT9 9JEH3?Y998i M3OHI 3EK K3 W9 l7IJGDG8KF7K3F8)3F lK97RT9F8@)hF7KT9F KT7D lM3FSY9F8@)i WOK 4 4 4 ?3OF RT3GR94f<>3F93L9F@ >GD9F K98KGUG9I KT7K 8T9 T7DII9HGL9F9I KT9 H9KK9F K3 KT9 GDIGLGIO7H8 8T9 M78 F9U9FFGDP K34  CF]O7 K98KGUG9I KT7K >GD9F KTF9M KT9 H9KK9F 7K T9F46A,T9 J7Z3FGK? R3DK9DI8 KT7K >GD9F)8 eLG9M8 7DI 3EGDG3D8f 7W3OK KT9 CDG3D 7F9 EF3K9RK9I W? *9R4 c_R`4  "3M9L9F@ >GD9F)8 8K7K9J9DK8 7F9 ODJG8K7S7WH9 9LGI9DR9 3U 7DKGODG3D 7DGJO8@ 7DI 8T3OHI W9 F9R3PDG]9I 78 8ORT4Z3FGK? 9FF8 GD RT338GDP D3K K3 I3 83@ PGL9D KT9 ODIG8EOK9I U7RK KT7K >GD9F)8 T7F8T 7DI 7DPF? 8K7K9J9DK8 M9F9 EF3JEK9I W?KT9 9JEH3?998)ODG3D 7RKGLGKG98466-HKT3OPT KT9 J7Z3FGK? R3DK9DI8 KT7K >GD9F M78 ODGDYL3HL9I GD KT9 H7?3UU I9RG8G3D@ KTG8 G8 D3K RH97Fj  >GD9F 7KK9DI9I KT9 W37FI 3U IGF9RK3F8 J99KGDP 7K MTGRT KT9 H7?Y3UU I9RG8G3D M78 7EEF3L9I46:,T9 J7Z3FGK?)8 788OJEKG3D KT7K >GD9F)8 3MD 7DGJO8 IGI D3K GDU9RK KT9 I9RG8G3DYJ7SGDP EF3R988 G8 GJEH7O8GWH946/*9R3DI@ KT9 9LGI9DR9 I9J3D8KF7K9I KT9 7DGJO8 3U GDIGYLGIO7H8 J3F9 3E9DH? GDL3HL9I GD KT9 H7?3UU I9RG8G3D8 KT7D >GD9F4  ,GJ3KT? .)!3DD9HH\>GD9F)8 83DYGDYH7M@ KT9 &98E3DI9DK)8 9V9ROKGL9 IGF9RK3F@ 7DI 7 EFGJ7F? I9RG8G3DYJ7S9F GD KT9 H7?3UU8\K3HI CDG3D &9EF989DK7KGL9 *9FPG3 *7DRT9]@ 3D KT9 I7? 3U KT9 H7?3UU8@ KT7K@ GU *7DRT9] M78 83 MGHHGDP K3 D9P3KG7K9 7W3OK T3MK3 F98E3DI K3 KT9 WOIP9K 8T3FKU7HH@ T9 8T3OHI T7L9 W99D R7HHGDP .)!3DD9HH@ F7KT9F KT7D EF3K98KGDP MGKT 7 WOHHT3FD _7K KT9 ODG3D F7HH? 3D -EFGH 6=`4  2? KTG8 8K7K9J9DK@ .)!3DD9HH HGDS9I KT9 H7?3UU8 KT7K T9 SD9M M9F9 GJJGD9DK MGKT KT9 CDG3D)8 EF3K9RK9I R3DIORK 3U T3HIGDP 7 F7HH?460-H83@ .)!3DD9HH\7EE7F9DKH? F9U9FFGDP K3 KT9 D9M8 R3L9F7P9 3U KT9 ODG3D F7HH?\7RRO89I *7DRT9] 7DI KT9 CDG3D 3U FOGDYGDP KT9 &98E3DI9DK)8 F9EOK7KG3D4&98E3DI9DK)8 TOJ7D F983OFR98 J7D7P9F@ &OW9D XO7YZ7FI3@ 7H83 I9J3D8KF7K9I 7DKGODG3D 7DGJO84  ^T9D CF]O7 78S9I XO7Z7FI3 MT? cAE9FR9DK3U TG8 87H7F? M78 7HH3YR7K9I K3 KT9 7IJGDG8KF7KGL9 ODGK@ 9L9D KT3OPT GK M78 3DH?   66'L9D 7RR9EKGDP KT9 J7Z3FGK?)8 RT3GR9 D3K K3 UGDI 9LGI9DR9 3U 7DGYJO8 GD 8K7K9J9DK8 KT7K I3 D3K LG3H7K9 *9R4 c_7`_6`@ KT9 J7Z3FGK? 8T3OHIUGDI 7DGJO8 W789I 3D >GD9F)8 ODH7MUOH GDK9FF3P7KG3D 3U Q7H7U3V@IOFGDP KT7K87J9 J99KGDP@ F9P7FIGDP Q7H7U3V)8 RF97KG3D 3U KT9 ODG3D UH?9F46:29U3F9 8T9 M78 8T3MD KT9 JGDOK98 F9UH9RKGDP T9F 7KK9DI7DR9 7K KTG8 J99KGDP@ >GD9F RH7GJ9I KT7K 8T9 T7I eD3 GDSHGDPf KT7K KT9 &98E3DI9DK M78 EH7DDGDP 7D 3FP7DG]7KG3D7H F98KFORKOFGDP 7DI KT7K 8T9 U3ODI 3OK 7W3OK GK 3DH? MT9D GK T7EE9D9I4  ,T9 ZOIP9 D9GKT9F RF9IGK9I D3F IG8RF9IYGK9I KT989 8K7K9J9DK846/>GD9F M78 KT9 &98E3DI9DK)8 U3ODI9F@ R3DKGDO9I K3 8OE9FLG89J7D?3U GK89JEH3?998@ M78 KT9 J3KT9FYGDYH7M 3U KT9 9V9ROKGL9 IGF9RK3F@ 7DI M78 7WH9K3 3FI9F 9JEH3?998 3OK8GI9 T9F 3UUGRG7H 8OE9FLG8G3DK3 7KK9DI 7 J7DI7K3F? J99KGDP4  ,TO8@ MTGH9 >GD9F)8 U3FJ7H 7OKT3FGK? 7K KT9 F9H9YL7DK KGJ98 J7? T7L9 W99D HGJGK9I K3 KT9 R9DK9FYW789I ODGK@ 78 KT9 J7Z3FYGK? UGDI8@ T9F 7RKO7H E3M9F GD KT9 &98E3DI9DK)8 J7D7P9J9DK RH97FH? 9VK9DI9I U7FKT9F4  .)!3DD9HH)8 F9UO87H9L9D K3 7E3H3PG]9 U3F TG8 J3KT9FYGDYH7M)8 -EFGH 60 R3DIORK@ H9K 7H3D9 K3 87DRKG3DT9F@ UOFKT9F I9J3DY8KF7K98 >GD9F)8R3DKGDO9I E3M9FGD KT9 &98E3DI9DK)8 7IJGDG8KF7KGL9 3UUGR9460.)!3DD9HH)8 F9J7FS 7EE97F8 K3 8OPP98K KT7K KT9 CDG3D)8 EF3K9RK9I R3DIORK F9IOR9I KT9 RT7DR93U 87LGDP ODGK 9JEH3?998)Z3W84 !3DKF7F? K3 KT9 J7Z3FGK?)8 GJEHGR7KG3D@ #I3 D3K R3DK9DI KT7K KT9 &98E3DI9DK)8 I9RG8G3D K3 F9IOR9 GK8 R38K8 LG7 H7?3UU8 M78 R7O89I W? KT9 9JEH3?998) F7HH?g # 8GJEH? D3K9 KT7K R07)++/338OPP98K9I 8ORT 7 R7O87H R3DD9RKG3D@ MTGRT GJEHGR7K98 TG8 3MD 7DKGODG3D 7DGJO84  -KKT9 KGJ9 3U KT9 F7HH?@ KT9 &98E3DI9DK T7I D3K ?9K D3KGUG9I KT9 CDG3D 9L9D KT7K GK 7DKGRGE7K9I 7 WOIP9K 8T3FKU7HH@ H9K 7H3D9 KT7K KT9F9 M3OHI W9 H7?3UU8g .)!3DD9HH R3OHI D3K 89FG3O8H?T7L9 9VE9RK9I *7DRT9] K3 D9P3KG7K9 7W3OK 7 EF3WH9J3U MTGRTT9T7I D3K W99D GDU3FJ9I4 %'!#*#.(* .[ ,"' (-,#.(-$ $-2.& &'$-,#.(* 2.-&%103D9YU3OFKT KT9 8G]9 3U KT9 R9DK9FYW789I ODGK@ XO7Z7FI3 F98E3DI9I KT7K KT9F9 M9F9 eEF3WH9J8fGD KT9 7IJGDG8KF7YKGL9 ODGK7DI KT7K GK M78 J3F9 eIGUUGROHK4fXO7Z7FI3 7H83 K3HI CF]O7 KT7K eE93EH9 K7HSf7DI JOKK9F9I 83J9KTGDP 7W3OK eF9K7HG7KG3DfMT9D CF]O7 78S9I MT? 8T9 M78 89YH9RK9I U3F H7?3UU4  ^T9D CF]O7 78S9I MT7K T9 J97DK W? eF9K7HG7KG3D@fXO7Z7FI3 M7L9I TG8 T7DI IG8JG88GL9H?7DI IGI D3K 7D8M9F4  ^TGH9 XO7Z7FI3)8 R3JJ9DK8 J7? W9 7JWGPO3O8 8K7DIGDP 7H3D9@ GD R3DK9VK KT9? 8OEE3FK KT9 R3DRHO8G3D KT7K KT9 &98E3DI9DK)8 I9RG8G3DJ7S9F8 W3F9 8GPDGUGR7DK 7DGJO8 K3M7FI KT9 CDG3D7DI GK8 8OEE3FK9F84#" :(/6/<6,T9 J7Z3FGK? 7H83 9FF8 GD F9L9F8GDP KT9 ZOIP9)8 UGDIGDP KT7K KT9 &98E3DI9DK)8 7889FK9I F9783D8 U3F 89H9RKGDP CFY]O7 7DI Q7H7U3V U3F H7?3UU M9F9 EF9K9VKO7H4  *OW8K7DKG7HH? U3F KT9 F9783D8 8K7K9I W? KT9 ZOIP9@ # M3OHI 7I3EK TG8 UGDIGDP8 KT7K KT9 EF9K9VKO7H D7KOF9 3U KT9 &98E3DI9DK)8 F7KG3D7H9 M78 8T3MD W?j  _6` KT9 &98E3DI9DK)8 U7GHOF9 K3 R3D8OHK *OE9FLG83F8 -HI9F9K9 7DI %G7] F9P7FIGDP KT9 F9H7YKGL9 bO7HGUGR7KG3D8 3U KT9 L7FG3O8 EF3LGI9FYR3DKF7RK7DI E7?3OK 9JEH3?998g _:` GK8 IG8F9P7FI 3U Q7H7U3V)8 F9R9DK 7DI TGPTH? E38GKGL9 9JEH3?997EEF7G87H8g 7DI _/` GK8 IG8YF9P7FI 3U CF]O7)8 9VE9FG9DR9 E9FU3FJGDP _U3F 7HJ38K :A ?97F8@ 83J9 3U KT9 KGJ9 8GDPH9T7DI9IH?`@ 78 M9HH 78 8OYE9FLG8GDP@ KT9 E7?3OK 9JEH3?998)M3FS4  #D 8OJ@ KT9 &9Y8E3DI9DK)8 I9UGDGKG3D 3U KT9 9JEH3?998)ebO7HGUGR7KG3D8f78 3DH? KT9GF F9R9DK 9VE9FG9DR9 M3FSGDP GD KT9 E7?3OK I9E7FKJ9DK 899J8 I98GPD9I 8GJEH? K3 ZO8KGU? H7?GDP 3UU CF]O7 7DI Q7H7U3V I98EGK9 KT9GF 89DG3FGK?46=CDHGS9 KT9 J7Z3FGK?@ # 7J D3K E9F8O7I9I W? KT9 &9Y8E3DI9DK)8 RH7GJ KT7K GK8 89H9RKG3D 3U 9JEH3?998 U3F H7?Y3UU M78 K7FP9K9I K3 F9IOR9 KF7GDGDP R38K8 7DI K3 9D8OF9 KT7K KT9 NOH? E7?3OK M78 R3JEH9K9I 3D KGJ94  CDKGH JGIY-OPO8K@ CF]O7 7DI Q7H7U3V)8 IOKG98 M9F9 E9FU3FJ9I W? *OE9FLG83F8 -HI9F9K9 7DI %G7]4  ,T9F9 G8 D3 9LGI9DR9 8OPP98KGDP KT7K -HI9F9K9 7DI %G7] M3OHI T7L9W99D H988 7WH9 K3 8OW8KGKOK9 U3F 7D? 3KT9F _EF98OJ7WH? H988 9VE9FGY9DR9I` 9JEH3?998 KT9 &98E3DI9DK JGPTK T7L9 H7GI 3UU GD8K97I 3U CF]O7 7DI Q7H7U3V4  >3F93L9F@ &3V7DD9 *9YP3WG7@ KT9 3DH? EF3LGI9FYR3DKF7RK8 9JEH3?99 MT3 M78 D3K H7GI 3UU@ K98KGUG9I KT7K T9F KF7GDGDP K3 E9FU3FJ E7?3OK I9YE7FKJ9DK M3FS H78K9I 7 J9F9 5A;<A JGDOK98@ 7DI KT7K CF]O7 7DI Q7H7U3V R3OHI T7L9 W99D KF7GD9I ZO8K 78 bOGRSH?465  6=# I3 D3K@ 78 KT9 J7Z3FGK? R3DK9DI8@ 7EEH? J? 3MD I9UGDGKG3D 3U KT9 F9H9L7DK bO7HGUGR7KG3D8g #J9F9H? 7PF99 MGKT KT9 ZOIP9 KT7K KT9 &98E3DYI9DK)8 I9UGDGKG3D M78 8KFORKOF9I D7FF3MH? 7DI 7FKGUGRG7HH? K3 ZO8KGU? KT9 F98OHK 83OPTK4  ,TO8@ R3DKF7F? K3 KT9 J7Z3FGK?@ #I3 UGDI KT7K KT9 &98E3DYI9DK)8 I9UGDGKG3D G8 83 ODF9783D7WH9 78 K3 98K7WHG8T EF9K9VK465# 7PF99 MGKT KT9 ZOIP9 KT7K KT9 &98E3DI9DK)8 F9K9DKG3D 3U *9P3WG7@ I98EGK9 T9F ODG3D 7RKGLGK?@I398 D3K R3ODK9F 3KT9F 9LGI9DR9 3U KT9 &9Y8E3DI9DK)8 ODH7MUOH J3KGL9 GD H7?GDP 3UU CF]O7 7DI Q7H7U3V4  - &9Y#D 7IIGKG3D@ KT9 &98E3DI9DK)8 I9K9FJGD9I 9UU3FK K3 EF9YL9DK KT9 CDG3D UF3J SD3MGDP 3U GK8 EH7D ODKGH 7UK9F KT9 H7?3UU8 T7I 3RROFF9I G8 8KF3DP 9LGI9DR9 3U GK8 ODH7MUOH J3KGL94  -8 KT9 ZOIP9 I98RFGW98@ KT9 &98E3DI9DK R7FFG9I 3OK GK8 9DKGF9 EF3R988\I9RGIGDP K3 J9FP9 KT9 EF3LGI9FYR3DKF7RK7DI E7?3OK I9E7FKJ9DK8g R3D8OHKGDP MGKT *OE9FYLG83F8 -HI9F9K9 7DI %G7] 7W3OK KT9 J9FP9Fg I9RGIGDP KT7K CF]O7 7DI Q7H7U3V@ KT9 KM3 J38K 9VE9FG9DR9I EF3LGI9FYR3DKF7RK9JEH3?998 _7DI -J7I3F@ KT9 H978K 9VE9FG9DR9I E7?3OK 9JEH3?99` M3OHI W9 H7GI 3UUg 7DI 3WK7GDGDP W37FI 3U IGF9RK3F8 7EEF3L7H U3F KT9 EH7D\MTGH9 8GJOHK7D93O8H? EF9K9DIGDP K3 D9P3KG7K9 MGKT KT9 CDG3D 7W3OK GK8 EH7D8@ 78 GU KT9 I9RG8G3D8 T7I D3K 7HF97I? W99D J7I9461.DH? 3D NOD9 :c IGI XO7Z7FI3 GDU3FJ *7DRT9] KT7K KT9 &98E3DI9DK M78 eKTGDSGDP 7W3OKfJ9FPGDP KT9 I9E7FKYJ9DK8 7DI ODI9FK7SGDP KT9 GDK9DI9I H7?3UU8\H7?3UU8 KT7K T7I W99D U3FJ7HH? 7EEF3L9I W? KT9 W37FI 3U IGF9RK3F8 3L9F 7 J3DKT 97FHG9F4  ^T9D Q7H7U3V 7DI *9P3WG7 78S9I XO7Z7FI3@ 3D NOD9 :<@ MT9KT9F GK M78 KFO9 KT7K CF]O7 7DI Q7H7U3V M3OHI W9 H7GI 3UU@ XO7Z7FI3 I9DG9I KT7K H7?3UU8 M9F9 GJJGD9DK4  .D KT9 7UK9FD33D 3U NOD9 /A@ MT9DXO7YZ7FI3 7DI .)!3DD9HH J9K MGKT *7DRT9] 7DI *9P3WG7 _EOFE3FK9IH? K3 IG8RO88 KT9 CDG3D)8 EF3E387H F9P7FIGDP KT9 WOIP9K 8T3FKU7HH`@ XO7Z7FI3 7DI .)!3DD9HH 8KGHH IGI D3K D3KGU? KT9 CDG3D KT7K KT9 J9FP9FY7DIYH7?3UU EH7D M3OHI W9 GJEH9J9DK9I4 .)!3DD9HH 9L9D 8K7K9I 7K KT9 RH389 3U KT7K J99KGDP KT7K T9 M3OHI R3D8GI9F KT9 CDG3D)8 EH7D4  ,T9 H7?3UU8@ T3M9L9F@ M9F9 R7FFG9I 3OK H7K9F KT7K 87J9 7UK9FD33D@ MGKT3OK D3KGR9 K3 KT9 CDG3D KT7K 7 I9RGY8G3D T7I W99D F97RT9I46c###4!.(!$C*#.(,T9 J7Z3FGK?)8 R3DRHO8G3D KT7K KT9 U7RK8 3U KTG8 R789@ 78 U3ODI W? KT9 ZOIP9@ 7II OE K3 D3KTGDP J3F9 KT7D 7 8GDPH9 ODH7MUOH GDK9FF3P7KG3D G8 8GJEH? ODK9D7WH94  # M3OHI UGDI@ 78 KT9 ZOIP9 IGI@ KT7K KT9 &98E3DI9DK LG3H7K9I *9RKG3D c_7`_6` MT9D >GD9F GJEHGRGKH? KTF97K9D9I KT9 7IJGDG8KF7Y   8E3DI9DK D99I D3K IG8RFGJGD7K9 7P7GD8K 7HH EF3ODG3D 9JEH3?998 GD 3FI9F U3F KT9 237FI K3 UGDI KT7K GK IG8RFGJGD7K9I 7P7GD8K 83J94 *99@ 94P4@ !33.E$+%/ S*KK/( 7)"@ :c5 ($&2 50=@ 501 _6<c1`461,T9 J7Z3FGK? R3DK9DI8 KT7K # e8E9ROH7K9hi 78 K3 KT9 &98E3DI9DK)8 J3KGL9 MGKT3OK F9R3FI 8OEE3FK4f -8G(.'@6 =.+/F9R3PDG]98@ IGF9RK 9LGI9DR93U KT9 9JEH3?9F)8 ODH7MUOH J3KGL9 G8 F7F9H? 7L7GH7WH9@7DI 3OF 7D7H?8G8 O8O7HH? I9E9DI8 3D F9783D7WH9 GDU9F9DR98 IF7MDUF3J RGFROJY8K7DKG7H 9LGI9DR94#I4@ :=6 ($&2 6Ac/@ 6Ac/;6Ac0 _6<cA`@9DUI4 55: [4:I c<< _68K !GF4 6<c6`@ R9FK4 I9DG9I 0== C4*4 <c< _6<c:`4# UGDI 7JYEH9 9LGI9DR9 3U KT9 &98E3DI9DK)8 W7I U7GKT\7DI KTO8 GK8 ODH7MUOH J3KGL7KG3D\D3K@ 78 KT9 J7Z3FGK? GJEHG98@GD GK8 9UU3FK8 K3 R3JEH? MGKT KT9 9VK9FD7HH? GJE389I NOH? 6 R38KYROKKGDP I97IHGD9@ WOK GD GK8 I9HGW9F7K9 R3DR97HJ9DK 3U GK8 EH7D8 UF3J KT9 CDG3D ODKGH KT9 H78K E388GWH9 J3J9DK46c,T9 H7GIY3UU 9JEH3?998 M9F9 EF3LGI9I MGKT UGD7H E7?RT9RS8 KT7K 7UK9FD33D4  *ORT E7?RT9RS8 P9D9F7HH? JO8K W9 EF9E7F9I GD 7IL7DR9@ 7 U7RK KT7KUOFKT9F GDIGR7K98KT7K KT9 &98E3DI9DK D9L9F GDK9DI9I K3 R3DY8GI9F KT9 CDG3D)8 EF3E387H 3F K3 W9 8M7?9I UF3J GK8 89KKH9I EH7DK3 H7? 3UU CF]O7@ Q7H7U3V@ 7DI -J7I3F4 !"#$%&'()* *'&+#!'* #(,'&(-,#.(-$1=KGL9 ODGK 9JEH3?998 3D -EFGH 60@7DI KT7K KT9 &98E3DI9DK LG3H7K9I *9RKG3D c_7`_/`7DI _6`W? 89H9RKGDP -OF3F7 CFY]O7 7DI XFG89HI7 Q7H7U3V U3F H7?3UU W9R7O89 3U KT9GF ODYG3D 7RKGLGK?4-QQ'(%#d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m@ -IJGDG8KF7KGL9 $7M NOIP94 # T97FI KTG8 R789 GD KFG7H 7K.7SH7DI@ !7HGU3FDG7@ 3D N7DO7F? 66 KTF3OPT 60@ :AA=4  .D NOH? <@ :AA0@ *9FLGR9 'JEH3?998 #DK9FD7KG3D7H CDYG3D@ $3R7H c61@ -[$;!#. _KT9 CDG3D` UGH9I KT9 3FGPGD7H RT7FP9 7HH9PGDP KT7K !TGHIF9D)8 *9FLGR98 #DK9FD7KG3D7H@ #DR4 _&98E3DYI9DK` R3JJGKK9I R9FK7GD LG3H7KG3D8 3U *9RKG3D c_7`_6` 7DI _=` 3U KT9 (7KG3D7H $7W3F &9H7KG3D8 -RK_KT9 -RK`4 ,T9 CDG3D UGH9I KT9 UGF8K 7J9DI9I RT7FP9 3D -OPO8K 66@ :AA04  .D *9EK9JW9F :c@ :AA0@ KT9 CDG3D UGH9I GK8 89R3DI 7J9DI9I RT7FP94  .D .RYK3W9F :c@ :AA0@ KT9 &9PG3D7H %GF9RK3F U3F &9PG3D /: 3U KT9 (7YKG3D7H $7W3F &9H7KG3D8 237FI_KT9 237FI` G88O9I 7 R3JEH7GDK 7DI D3KGR9 3U T97FGDP 7P7GD8K &98E3DI9DK@ 7HH9PGDP KT7K &9Y8E3DI9DK LG3H7K9I *9RKG3D c_7`_6` 7DI _/` 3U KT9 -RK4 &98E3DYI9DK UGH9I 7 KGJ9H? 7D8M9F K3 KT9 R3JEH7GDK I9D?GDP 7HHMF3DPYI3GDP4,T9 E7FKG98 T7L9 W99D 7UU3FI9I UOHH 3EE3FKODGK? K3 7EE97F@ K3 GDKF3IOR9 F9H9L7DK 9LGI9DR9@ K3 9V7JGD9 7DI RF388Y9V7JGD9 MGKD98898@7DI K3 UGH9 WFG9U84  CE3D KT9 9DKGF9 F9R3FI@ UF3J J? 3W89FL7KG3D 3U KT9 I9J97D3F 3U KT9 MGKD9889867DI T7LGDP R3DY8GI9F9I KT9 E38KT97FGDP WFG9U8 3U KT9 E7FKG98@ # J7S9 KT9 U3HH3MYGDP[#(%#(X* .[ [-!, #4NC&#*%#!,#.(,T9 'JEH3?9F G8 7 !7HGU3FDG7D3DEF3UGK R3FE3F7KG3D MGKT U7YRGHGKG98 GD X3D]7H9]@ XF99DUG9HI@ >7FGD7@ *7HGD78@7DI Q7Z7F3@ !7HGU3FDG7@ 9DP7P9I GD EF3LGIGDP RTGHIR7F9 7DI 9IOR7KG3D7H 89FLGR984  %OFGDP KT9 6: J3DKT8 EFG3F K3 G88O7DR9 3U KT9 R3JYEH7GDK@ KT9 'JEH3?9F@ GD KT9 R3OF89 7DI R3DIORK 3U GK8 WO8GD988@ F9R9GL9I PF388 F9L9DO98 GD 9VR988 3U a:=A@AAA 7DI IGF9RKH? F9R9GL9I F9L9DO98 GD 9VR988 3U a6AA@AAA UF3J3OK8GI9 KT9 *K7K9 3U !7HGU3FDG74  -RR3FIGDPH?@ &98E3DI9DK 7IJGK8 7DI # UGDI KT7K KT9 'JEH3?9F G8 9DP7P9I GD R3JJ9FR9 MGKTGD KT9 J97DGDP 3U *9RKG3D :_5` 7DI _1` 3U KT9 -RK4&98E3DI9DK 7IJGK8 7DI # UGDI KT7K 7K 7HH KGJ98 J7K9FG7H &9Y8E3DI9DK T78 W99D 7 H7W3F3FP7DG]7KG3D MGKTGD KT9 J97DGDP 3U *9RKG3D :_=` 3U KT9 -RK4##4,"' -$$'X'% C([-#&$-2.& Q&-!,#!'*!"  ?@/ W$%6164  27RSPF3ODI 7DI G88O98&98E3DI9DK 7DI KT9 CDG3D 7F9 E7FKG98 K3 7 R3HH9RKGL9YW7FP7GDGDP 7PF99J9DK@ 9UU9RKGL9 W? GK8 K9FJ8 UF3J .RK3W9F 6@ :AA:@K3 *9EK9JW9F /A@ :AA04  ,T9 7PF99J9DK R3L9F8 KM3 ODGK8 3U KT9 'JEH3?9F)8 9JEH3?998g KT9 R9DK9FYW789 ODGK 7DI KT9 7IYJGDG8KF7KGL9 ODGK4  ,T9 7PF99J9DK GDRHOI98 7 ODG3DY89ROFGK? RH7O89 F9bOGFGDP ODGK 9JEH3?998@ 7UK9F 7 H7MUOH PF7R9 E9FG3I@ K3 W9R3J9 7DI F9J7GD J9JW9F8 3U KT9 CDG3D4.D (3L9JW9F 60@ :AA/@ 7 RTGHI R7F9 R9DK9FYW789I 9JEH3?99 UGH9I 7 E9KGKG3D GD !789 /:;C%;:A1 899SGDP K3 MGKTIF7M KT9 7OKT3FGK? 3U &98E3DI9DK 7DI KT9 CDG3D K3 9DU3FR9 KT9 ODG3DY89ROFGK? RH7O894  .D -EFGH 6@ :AA0@ 7D 9H9RKG3D M78 T9HI ODI9F KT9 8OE9FLG8G3D 3U KT9 &9PG3D7H %GF9RK3F U3F&9PG3D /:4 .D -EFGH 6:@ :AA0@ KT9 &9PG3D7H %GF9RK3F G88O9I 7 R9FKGUGR7KG3D 3U F98OHK8 3U 9H9RKG3D R9FKGU?GDP KT7K 7 J7Z3FGK? 3U KT9 9HGPGWH9 9JYEH3?998 IGI D3K L3K9 K3 MGKTIF7M KT9 7OKT3FGK? 3U KT9 CDG3D 7DI 'JEH3?9F K3 9DU3FR9 KT9 H7MUOH ODG3DY89ROFGK? RH7O894  .D >7? :c@ :AA0@ # G88O9I 7 I9RG8G3D GD !789 /:;!2;=16/;6 UGDIGDP KT7K KT9 CDG3D T7I LG3H7K9I *9RKG3D c_W`_6`_-` 3U KT9 -RK W? 7DD3ODRGDP 7DI J7SGDP J3D9K7F? E7?J9DK8 K3 9JEH3?998 GD 3FI9F K3 F98KF7GD 7DI R39FR9 9JEH3?998 IOFGDP KT9 E9DI9DR? 3U 7 I97OKT3FG]7KG3D E9KGKG3D GD !789 /:;C%;:A14  #D KT9 7W89DR9 3U 9VR9EKG3D8@ KT9 237FI 7I3EK9I J? I9RG8G3D4.D NOD9 /A@ :AA0@ &98E3DI9DK@ U7R9I MGKT WOIP9K ROK8@ J9FP9I KM3 3U GK8 7IJGDG8KF7KGL9 I9E7FKJ9DK8@ GK8 EF3LGI9FYR3DKF7RK8 I9E7FKJ9DK 7DI GK8 EF3LGI9FYE7?3OK I9E7FKJ9DK@ 7DI H7GI 3UU KTF99 9JEH3?9984  -HKT3OPT KT9 X9D9F7H !3OD89H I398   6,T9 RF9IGWGHGK? F983HOKG3D8 T9F9GD T7L9 W99D I9FGL9I UF3J 7 F9LG9M 3U KT9 9DKGF9 K98KGJ3DG7H F9R3FI 7DI 9VTGWGK8@ MGKT IO9 F9P7FI U3F KT9 H3PGR 3U EF3W7WGHGK?@ KT9I9J97D3F 3U KT9 MGKD98898@ 7DI KT9 K97RTGDP8 3U X=S# I" G$36)+ -;'" 7)"@ /5< C4*4 0A0@ 0Ac _6<5:`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n3F EF3YK9RK9I R3DR9FK9I 7RKGLGKG984  ,T9 X9D9F7H !3OD89H R3DK9DI8 KT7K &98E3DI9DK 89H9RK9I Q7H7U3V 7DI CF]O7 U3F H7?3UU W? e9L7HO7KYGDPfKT9GF bO7HGUGR7KG3D8 ODI9F 8ORT 7FKGUGRG7HH? HGJGK9I RFGK9FG7 KT7K GK M78 RH97FH? EF9I9K9FJGD9I KT7K CF]O7 7DI Q7H7U3V M3OHI W9 H7GI 3UU4  >3F93L9F@ KT9 9LGI9DR9 8T3M8 KT7K KT9 M3FS KT7K KT9? E9FU3FJ9I U3F :/ 7DI 5 ?97F8 F98E9RKGL9H? M78 788GPD9I K3 H988 89DG3F 7DI ODKF7GD9I 9JEH3?998 U3HH3MGDP KT9 H7?3UU4  &9Y8E3DI9DK R3DK9DI8 KT7K GK RT3389 KT989 9JEH3?998 U3F H7? 3UU W789I 3D bO7HGUGR7KG3D84:4  ,T9 7IJGDG8KF7KGL9 ODGK,T9 e7IJGDG8KF7KGL9 ODGK@fKT9 ODGK 7K G88O9 T9F9GD@ 9DR3JYE78898 U3OF I9E7FKJ9DK8j KT9EF3LGI9FYR3DKF7RK8 I9E7FKJ9DK@ KT9 9HGPGWGHGK? I9E7FKJ9DK@ KT9 EF3LGI9FYE7?3OK I9E7FKJ9DK@7DI KT9 UGD7DR9 I9E7FKJ9DK4:,T9 EF3LGI9FYR3DKF7RKI9E7FKJ9DK 9JYEH3?9I KTF99 EF3LGI9FYR3DKF7RK8E9RG7HG8K _Q!*` 9JEH3?998@ -OF3F7 CF]O7@ XFG89HI7 Q7H7U3V@ 7DI &3V7DD9 *9P3WG74  ,T989 Q!* 9JEH3?998 M9F9 F98E3D8GWH9 U3F F9PG8K9FGDP GDI9E9DI9DKRTGHIR7F9 EF3LGI9F8 GDK3 &98E3DI9DK)8 7HK9FD7KGL9 E7?J9DK EF3YPF7J 7DI D9P3KG7KGDP R3DKF7RK8 ODI9F MTGRT KT9 EF3LGI9F8 M3OHI W9 F9GJWOF89I U3F KT9 R7F9 3U RTGHIF9D GD 9HGPGWH9 U7JGYHG984  ,T9 E7?3OK I9E7FKJ9DK 9JEH3?9I 7EEF3VGJ7K9H? 89L9D E7?3OKY8E9RG7HG8K 9JEH3?998 MT3 M9F9 F98E3D8GWH9 U3F R7HROH7KYGDP 7DI EF3R988GDP J3DKTH? E7?J9DK8 K3 KT9 GDI9E9DI9DK RTGHIYR7F9 EF3LGI9F84  ,T9 9HGPGWGHGK? I9E7FKJ9DK 9JEH3?9I 7EEF3VGYJ7K9H? 6A9HGPGWGHGK? 8E9RG7HG8K8 MT3 M9F9 F98E3D8GWH9 U3F 9DYF3HHGDP H3MYGDR3J9 U7JGHG98 9HGPGWH9 U3F 8OW8GIG]9I RTGHIR7F9 GDK3 &98E3DI9DK)8 EF3PF7J4  ,T9 UGD7DR9 I9E7FKJ9DK GDRHOI98 7 UGD7DRG7H 7DI GDU3FJ7KG3DY8?8K9J8 8E9RG7HG8K 7DI 7D 7RR3ODK8YF9R9GL7WH9 8E9RG7HG8K4  ,T9 ODGK 7H83 GDRHOI98 3D9 F9R9EKG3DG8K4  QFG3F K3 KT9 NOD9 /AH7?3UU8 7K G88O9 T9F9GD@ *?HLG7 -HI9F9K9 8OE9FLG89I KT9 Q!* 7DI 9HGPGWGHGK? 9JEH3?998 7DI Q7K %G7] 8OE9FLG89I KT9 E7?3OK 9JEH3?9984,T9 Q!* 9JEH3?998 M9F9 F98E3D8GWH9 U3F 9DF3HHGDP D9M EF3YLGI9F8K3 KT9 7HK9FD7KGL9 E7?J9DK EF3PF7J4  ,T9? 7H83 J7GDYK7GD9I KT9 EF3LGI9F UGH98 U3F &98E3DI9DK)8 J3F9 KT7D 5AA IGUU9FY9DK EF3LGI9F8 9DF3HH9I GD KT9 EF3PF7J@ GDRHOIGDP HGR9D89I I7?YR7F9 EF3LGI9F8@ 9V9JEK EF3LGI9F8@ EFGL7K9 R9DK9F EF3PF7J8@ 8RT33H8@7DI RTOFRT984  Q!* 9JEH3?998 9V9ROK9I R3DKF7RK8 MGKT KT9 EF3LGI9F8 3D W9T7HU 3U &98E3DI9DK 7DI 98K7WHG8T9I 89E7F7K9 F7K9 8T99K8 U3F 97RT EF3LGI9F@ MTGRT GDRHOI9I IGUU9F9DK F7K98 7RR3FIGDP K3 7 RTGHI)8 7P9@ 8E9RG7H D99I8@ EF9JGOJ8 U3F 7UK9F T3OF8 7DI M99S9DI R7F9@ 7DI 7 E7F9DK R3DKFGWOKG3D 8RT9IOH9@ GD R9FK7GD RGFROJ8K7DR984  ^T9D 9V9ROKGDP EF3LGI9FYR3DKF7RK8@ Q!* 9JEH3?998 M9F9 F98E3D8GWH9 U3F 9VEH7GDGDP K3 KT9 EF3LGIY9F8 7HH KT9 FOH98@ F9POH7KG3D8 7DI EF3R9IOF98 _J7GDK7GD9I W? &98E3DI9DK 7DI KT9 *K7K9 3U !7HGU3FDG7` KT7K 7EEH? K3 KT9 7HK9FYD7KGL9YEF3LGI9F EF3PF7J@ 7DI JO8K 3WK7GD KT9 J7DI7K9I I3ROY  :-8 J9DKG3D9I 97FHG9F@ &98E3DI9DK 3E9F7K98 L7FG3O8 RTGHIR7F9 R9DYK9F84  ,T9 9JEH3?998 7K KT389 RTGHIR7F9 R9DK9F8 7F9 F9EF989DK9I W? KT9 CDG3D GD 7 89E7F7K9 ODGK4  ,T9F9 7F9 7EEF3VGJ7K9H? 6AA 9JEH3?998 GD KT9 R9DK9FYW789I ODGK4J9DK7KG3D U3F KT9 EF3LGI9F UGH984/Q!* 9JEH3?998 7H83 9VYEH7GD9I &98E3DI9DK)8 E7?J9DK EF3R988 7DI GD8KFORK9I EF3LGI9F8 T3M K3 UGHH 3OK 7DI R7HROH7K9 KGJ98T99K8 U3F F9GJWOF89J9DK4  Q!* 9JEH3?998 788G8K9I EF3LGI9F8 7UK9F KT9 GDGKG7H 9DF3HHJ9DK W? 9V9ROKGDP D9M R3DKF7RK8 MT9D F7K98 RT7DP9I@ OEI7K9I EF3YLGI9F GDU3FJ7KG3D@ L9FGUG9I EF3LGI9F GDR3J9 K3 3OK8GI9 7P9DRG98@ 7DI F98E3DI9I K3 EF3LGI9F GDbOGFG98 7W3OK F7K98@ F9POH7KG3D8@7DI E7?J9DK EF3WH9J84QFG3F K3 KT9 GD8K7DK H7?3UU8@ &98E3DI9DK)8 E7?3OK I9E7FKJ9DK EF3R9889I KT9 EF3LGI9F E7?J9DK8 U3F R7F9 EF3LGI9I K3 9HGPGWH9 U7JGHG98 ODI9F KT9 7HK9FD7KGL9YEF3LGI9F EF3PF7J4  '7RT J3DKT@ KT9 E7?3OK 9JEH3?998 J7GH9I WH7DS KGJ98T99K8 K3 KT9 EF3LGI9F84  ,T9 EF3LGI9F8 R3JEH9K9I KT9 KGJ98T99K8 7DI 8OWJGKK9I KT9J U3F E7?J9DK IOFGDP KT9 UGF8K /I7?8 3U 97RT J3DKT4  ,T9 E7?3OK 9JEH3?998 F9LG9M9I KT9 R3JEH9K9I KGJ98T99K8@ L9FGUG9I KT9 F7K98 RH7GJ9I W? KT9 EF3LGI9F@ J7DO7HH? R7HROH7K9I E7?J9DK IO9 O8GDP7 6AYS9? R7HROH7K3F 7DI 7KK7RT9I KT9 6AYS9? K7E9 K3 KT9 KGJ98T99K K3 L9FGU? KT9 R7HROH7KG3D U3F 7OIGKGDP EOFE38984  ,T9 R7HROH7K9I 7J3ODK8 M9F9 KT9D 9DK9F9I GDK3 &98E3DI9DK)8 (.". 83UKM7F9 EF3PF7J40,T9 R7HROH7K9I 7DI L9FGUG9I KGJ9Y8T99K8 M9F9 U3FM7FI9I K3 KT9 UGD7DRG7H I9E7FKJ9DK@ MTGRT EFGDK8 KT9 EF3LGI9F8)RT9RS8 KT7K 7F9 IO9 KT9 6=KT3U 97RT J3DKT4  -UK9F E7?J9DK G8 J7GH9I 3OK 97RT J3DKT@ E7?3OK 9JEH3?998 EF3R988 H7K9 KGJ9R7FI8 7DI R3JEH9K9 7D GDYT3O89 F9E3FK@ MTGRT G8 O89I K3 I3OWH9RT9RS KT9 E7?J9DK R7HROH7KG3D84  ,T9 Q!* 9JEH3?998 F3OKGD9H? 788G8K9I E7?3OK 9JEH3?998 IOFGDP KT9 EF3R988GDP 3U EF3LGI9F E7?3OK K3 I9K9FJGD9 F7K98 7DI R7HROH7K9 EF3LGI9F E7?J9DK4  Q!* 9JEH3?998 7H83 F9POH7FH? 788G8K9I E7?Y3OK EF3R988GDP 3U E7?J9DK K3 F9RKGU? 3L9F 7DI ODI9F E7?J9DK8 F9E3FK9I W? EF3LGI9F84  QFG3F K3 KT9 H7?3UU8@ KT9 Q!* 9JEH3?998 S9EK KT9 EF3LGI9FYR3DKF7RK8 7DI UGH984  ,TG8 F9bOGF9I KT9 E7?3OK 9JEH3?998 K3 P3 K3 KT9 Q!* 3UUGR98 K3 RT9RS EF3LGI9FYR3DKF7RK8 7DI UGH984  ,TG8 EF3R988 M78 D3K 9UUGRG9DK 7DI M78 GJEF3L9I W? KT9 J9FP9F 3U KT9 KM3 I9E7FKJ9DK8 7K KT9 9DI 3U NOD9 :AA04-K KT9 KGJ9 3U KT9 NOD9 /A H7?3UU8@ CF]O7 M78 &98E3DI9DK)8 J38K 89DG3F 9JEH3?99 7DI T7I W99D M3FSGDP GD KT9 7HK9FD7KGL9YEF3LGI9F EF3PF7J U3F 3L9F :/ ?97F84  QFG3F K3 6<<<@ CF]O7 8OYE9FLG89I 7HH U7R9K8 3U KT9 7HK9FD7KGL9YEF3LGI9F EF3PF7J4  #D 6<<<@ ,GJ3KT? .)!3DD9HH@ KT9D &98E3DI9DK)8 9V9ROKGL9 IGF9RYK3F@ IGLGI9I KT9 EF3PF7J GDK3 KT9 EF3LGI9FYR3DKF7RK8@ E7?3OK@7DI 9HGPGWGHGK? I9E7FKJ9DK84  QFG3F K3 KTG8 RT7DP9 CF]O7 M78 F98E3D8GWH9 U3F 7HH 78E9RK8 3U KT9 7HK9FD7KGL9 EF3LGI9F EF3PF7J GDRHOIGDP 9DF3HHGDP EF3LGI9F8@ 9DF3HHGDP 9HGPGWH9 U7JGHG98@7DI EF3R988GDP E7?3OK8 K3 EF3LGI9F84  -UK9F KT9 RT7DP9 GD 6<<<@ CF]O7 R3DKGDO9I K3 8OE9FLG89 KT9 89DG3F EF3LGI9FYR3DKF7RK9JYEH3?998 ODKGH %G7] M78 EF3J3K9I K3 8OE9FLG89 KT9 I9E7FKJ9DK4    /,T9 *K7K9 F9POH7KG3D8 F9P7FIGDP E7?J9DK U3F KT9 GDI9E9DI9DK RTGHIYR7F9 EF3LGI9F8 3UK9D RT7DP9I4  ^T9D KT9F9 M9F9 RT7DP98 GD KT9 *K7K9 F9POH7KG3D8@ &98E3DI9DK)8 7HK9FD7KGL9YEF3LGI9F EF3PF7J 9JEH3?998 M9F9 F9bOGF9I K3 J7S9 RT7DP98 7RR3FIGDPH?4  CF]O7 7DI KT9 8OE9FLG83F8 7KK9DI9I KF7GDGDP 8988G3D8 GD 3FI9F K3 H97FD 7W3OK KT9 RT7DP98 GD KT9 *K7K9 F9POH7KG3D84  CF]O7 7DI KT9 8OE9FLG83F8 M3OHI GD KOFD 7ILG89 KT9 9JEH3?998 GD KT9 EF3LGI9FYR3DKF7RK8 7DI E7?3OK I9E7FKJ9DK8 7W3OK KT989 RT7DP9840&98E3DI9DK GDK9DI8 K3 OKGHG]9 KT9 (.". 83UKM7F9 EF3PF7J K3 R7HYROH7K9 E7?3OK8 K3 EF3LGI9F84  "3M9L9F@ 7K KT9 KGJ98 F9H9L7DK T9F9GD@ &98E3DI9DK)8 9JEH3?998 M9F9 8KGHH R7HROH7KGDP KT9 E7?3OK8 MGKT7 6AYS9? R7HROH7K3F4 !"#$%&'()* *'&+#!'* #(,'&(-,#.(-$11%OFGDP T9F 9JEH3?J9DK MGKT &98E3DI9DK@ CF]O7 KF7GD9I J7D? 7HK9FD7KGL9 EF3LGI9F EF3PF7J 9JEH3?998@ GDRHOIGDP ROFF9DK *OYE9FLG83F8 %G7] 7DI -HI9F9K9@ 7DI W3KT Q!* 9JEH3?998 Q7H7U3V 7DI &3V7DD9 *9P3WG74Q7H7U3V M3FS9I U3F &98E3DI9DK 78 7 Q!* 9JEH3?99 8GDR9 >7FRT 6<<<4  *T9 M78 KT9 U3OFKT J38K 89DG3F 9JEH3?99 GD KT9 7IJGDG8KF7KGL9 ODGK4  Q7H7U3V)8H78K 7EEF7G87H EF7G89I T9F SD3MHY9IP9 3U M3FS EF3R9IOF9 7DI F9POH7KG3D8 7DI KT9 bO7HGK? 7DI bO7DKGK? 3U T9F M3FS4  Q7H7U3V M78 89DG3F K3 *9P3WG7@ KT9 KTGFI Q!* 9JEH3?994*9P3WG7 W9P7D M3FSGDP U3F &98E3DI9DK GD *9EK9JW9F :AA6 78 7 E7?3OK 8E9RG7HG8K4  #D >7FRT :AA/@ *9P3WG7 W9R7J9 7 EF3YLGI9FYR3DKF7RK8E9RG7HG8K4  -UK9F KT9 H7?3UU8 3U NOD9 /A@ *9P3WG7 M3FS9I GD KT9 E7?3OK I9E7FKJ9DK E9FU3FJGDP EF3LGI9FYR3DKF7RK7DI E7?3OK M3FS4CF]O7@ Q7H7U3V@7DI *9P3WG7 M9F9 7HH SD3MD ODG3D 7RKGLG8K84  CF]O7 M78 3D9 3U U3OF 9JEH3?998 3D KT9 CDG3D)8 GDGKG7H 3FP7YDG]GDP R3JJGKK994  Q7H7U3V 89FL9I 78 7 ODG3D 3W89FL9F IOFGDP KT9 F9EF989DK7KG3D 9H9RKG3D GD :AA:4  23KT CF]O7 7DI Q7H7U3V M9F9 J9JW9F8 3U KT9 CDG3D)8 D9P3KG7KG3D R3JJGKK99 7DI F9EF9Y89DK9I KT9 7IJGDG8KF7KGL9 9JEH3?998 GD D9P3KG7KG3D8 U3F KT9 R3HH9RKGL9YW7FP7GDGDP 7PF99J9DK4  CF]O7 7DI Q7H7U3V M9F9 7J3DP KT9 ODG3D F9EF989DK7KGL98 MT3 9V9ROK9I KT9 W7FP7GDGDP 7PF99J9DK 3D W9T7HU 3U KT9 CDG3D4-UK9F KT9 W7FP7GDGDP 7PF99J9DK W9R7J9 9UU9RKGL9@ CF]O7 7DI Q7H7U3V D9P3KG7K9I MGKT &98E3DI9DK)8 J7D7P9J9DK R3DR9FDGDP L7FG3O8 G88O984  23KT 9JEH3?998 7H83 WF3OPTK G88O98 W9U3F9 KT9 EOWHGR J99KGDP8 3U &98E3DI9DK)8 W37FI 3U IGF9RK3F84#D >7FRT :AA0@ *9P3WG7 W9R7J9 KT9 CDG3D)8 8T3E 8K9M7FI U3F KT9 7IJGDG8KF7KGL9 ODGK4  'L9D 7UK9F *9P3WG7 W9R7J9 8K9MY7FI@ CF]O7 7DI Q7H7U3V R3DKGDO9I K3 788G8K 9JEH3?998 MGKT E9F83DD9H 7DI R3DKF7RK G88O984  CF]O7 7KK9DI9I KM3 J99KGDP8 MGKT J7D7P9J9DK GD NOD9 :AA0@ K3 IG8RO88 &98E3DI9DK)8 WOIPY9K7F? EF3WH9J84  %OFGDP 7 J99KGDP 3D NOD9 c@ :AA0@ CF]O7 bO98KG3D9I &OW9D XO7Z7FI3@ &98E3DI9DK)8 TOJ7D F983OFR98 J7D7P9F@ F9P7FIGDP KT9 7HH3R7KG3D 3U cAE9FR9DK3U TG8 87H7F? K3 KT9 7IJGDG8KF7KGL9 ODGK4  CF]O7 E3GDK9I 3OK KT7K KT9 R9DK9FYW789I ODGK T7I 7EEF3VGJ7K9H? 6AA 9JEH3?998 7DI KT9 7IJGDG8KF7KGL9 ODGK T7I 3DH? :/ 9JEH3?9984  XO7Z7FI3 F9EHG9I KT7K KT9F9 M9F9 eEF3WH9J8fGD KT9 7IJGDG8KF7KGL9 ODGK 7DI KT7K ODGK M78 J3F9 eIGUUGROHK4f/4  N97D >GD9F)8 J99KGDP MGKT KT9 7IJGDG8KF7KGL9 ODGK-UK9F KT9 UGHGDP 3U KT9 I97OKT3FG]7KG3D E9KGKG3D 3D (3L9JW9F 60@ :AA/@ KT9 CDG3D R7JE7GPD9I T97LGH? K3 I9U97K KT9 E9KGKG3D4 ,T9 CDG3D)8 R7JE7GPD GDRHOI9I 7K H978K 3D9 UH?9F@ MTGRT M78 9VKF9J9H? RFGKGR7H 3U N97D >GD9F@ &98E3DI9DK)8 U3ODI9F@ 7DI KT9D GDK9FGJ IGF9RK3F 3U R9DK9FYW789I EF3PF7J84.D -EFGH 60@ N97D >GD9F T9HI 7 J99KGDP MGKT &98E3DI9DK)8 7IJGDG8KF7KGL9 9JEH3?998 K3 7IIF988 T9F R3DR9FD8 MGKT 7 ODG3D UH?9F4  ,T9 UH?9F R3JEH7GD9I KT7K &98E3DI9DK T7I D3K PF7DK9I KT9 R9DK9FYW789I 9JEH3?998 7D 9VE9RK9I a4:=YE9FYT3OF M7P9 GDRF97894  ,T9 UH?9F R3DK7GD9I 7 EGRKOF9 3U >GD9F)8 R7F 7DI T3J9 7DI R3DK9DI9I KT7K &98E3DI9DK R3OHI T7L9 E7GI KT9 9JYEH3?998 KT9 F7G89 WOK U3F >GD9F)8 7HH9P9I PF99I4-HKT3OPT &98E3DI9DK RH7GJ8 KT7K >GD9F T7I D3 7OKT3FGK? 3L9F KT9 7IJGDG8KF7KGL9 9JEH3?998@ 8T9 F9bOGF9I 7HH 7IJGDG8KF7YKGL9 9JEH3?998 K37KK9DI KT9 J99KGDP IOFGDP M3FSKGJ94=Q7H7YU3V M78 WO8? MGKT 7 RHG9DK 7DI >GD9F I9H7?9I KT9 J99KGDP ODKGH Q7H7U3V R3OHI 7KK9DI4  >GD9F 8K7FK9I KT9 J99KGDP W? 8K7KGDPKT7K GK M3OHI W9 7 WFG9U J99KGDP W9R7O89 3DH? 8T9 M3OHI W9 8E97SYGDP4  >GD9F E7889I 3OK KT9 ODG3D UH?9F 8K7KGDP KT7K KT9 UH?9F M78 MT7K KT9 9JEH3?998 M9F9 E7?GDP KT9 CDG3D U3F4  ^T9D >GD9F 7KK9JEK9I K3 PGL9 Q7H7U3V 7 R3E? 3U KT9 UH?9F@ Q7H7U3V 87GI KT7K 8T9 T7I 7HF97I? 899D GK4  >GD9F F9EHG9I@eh3iU R3OF89 ?3O IGI W9R7O89 ?3O RF97K9I GK4fQ7H7U3V 7D8M9F9I KT7K 8T9 T7I D3K 7DI KT7K >GD9F 8T3OHI K7HS K3 KT9 CDG3D4  >GD9F KT9D F98E3DI9I@eB3O E7? KT9 CDG3D4f>GD9F K3HI KT9 9JEH3?998 KT7K 8T9 T7I P3D9 KTF3OPT KT9GF E9F83DD9H UGH98 7DI KT7K KT9 9JEH3?998 M9F9 OD9IOR7K9I4  >GD9F 87GI KT9 9JEH3?998 T7I KT9 W98K Z3W8 KT7K KT9? 9L9F T7I 7DI M9F9 HORS? K3 T7L9 KT9GF Z3W84  *9P3WG7 78S9I >GD9F GU KT9 J99KYGDP M78 F9H7K9I K3 T9F M3FS 7DI GU 8T9 R3OHI W9 9VRO89I4  >GD9F K3HI *9P3WG7 KT7K 8T9 R3OHI W9 9VRO89I4  -8 *9P3WG7 H9UK KT9 J99KGDP@ CF]O7 7DI Q7H7U3V M9DK MGKT T9F4  -8 KT9 KTF99 9JYEH3?998 M9F9 H97LGDP@ >GD9F I9RH7F9I@ e,T9F9 P3 ?3OF H97I9F84f>GD9F 7H83 87GI@ e#)HH 899 ?3O K3J3FF3M 7K KT9 F7HH?4f5>GD9F KT9D 9VEH7GD9I K3 KT9 9JEH3?998 KT7K T9F R7F 7DI T3O89 M9F9 7HF97I? E7GI U3F 7DI KT7K 8T9 M78 L3HODK99FGDP U3F &98E3DI9DK ODKGH 7 E9FJ7D9DK IGF9RK3F R3OHI W9 U3ODI4  >GD9F M78 LG8GWH? 8T7S9D 7DI 7D 9JEH3?99 bO98KG3D9I T9F 7W3OK GK4  >GD9F 7DY8M9F9I KT7K 8T9 ZO8K eD99I9I K3 TGK 83J9KTGDP4f1,TG8 M78 D3K KT9 UGF8K KGJ9 KT7K >GD9F 9VEF9889I 9VKF9J9 7DGJO8 7P7GD8K KT9 CDG3D 7DI GK8 7IT9F9DK84  #D :AA:@ >GD9F IG8KFGWOK9I 7 H9KK9F GD MTGRT 8T9 F9U9FF9I K3 ODG3D 8OEE3FK9F8 78 7 P7DP IFGL9D W? J3W J9DK7HGK?4  *T9 7RRO89I KT9J 3U e7HR3YT3HG8J@ I3J98KGR LG3H9DR9@ HGJGK9I 9IOR7KG3D@ 83RG7H G83H7KG3D@ 9J3KG3D7H IG87WGHGK?@ 7DI 7 L7HO9 8?8K9J KT7K I398 D3K F9R3PDG]9 KT9 W3ODI7FG98 3U H7M D3F KT9 FGPTK8 3U 3KT9F84f*T9 8K7K9I GDK9F 7HG7@ e#K G8 J38K ODU3FDO7K9 KT7K KT9 89HUY89FLGDP _J3F9 TGPTH? R3JE9D87K9I WOK IG8PFODKH9I 3UUGR9 M3FS9F8` T7L9 I9F7GH9I KT9 3FP7DG]7KG3D h&98E3DI9DKi7DI MGHH I9EFGL9 J7D? 3U KT9 W9D9YUGK8 GK 3UU9F9I4fCF]O7 M78 &98E3DI9DK)8 J38K 89DG3F 7DI TGPTY98K E7GI 3UUGR9 M3FS9F 7K KT7K KGJ94  #K G8 RH97F KT7K CF]O7 M78 GDRHOI9I 7J3DP KT9 9JEH3?998 KT7K >GD9F M78 7RRO8GDP 3U eRF97KGDP RT7384f-K KT9 T97FGDP@ >GD9F F97UUGFJ9I KT9 LG9M8 9VEF9889I GDT9F :AA: H9KK9F4.D -EFGH 6=@ KT9 I7? 7UK9F >GD9F)8 J99KGDP MGKT KT9 7IJGDG8YKF7KGL9 ODGK 9JEH3?998@ 9JEH3?99 $9KGRG7 !7HI9F7 UGH9I 7 PFG9LY7DR9 R3JEH7GDGDP 7W3OK >GD9F)8 GDKGJGI7KGDP 7DI KTF97K9DGDP W9T7LG3F4  *9L9DK99D 9JEH3?998@ GDRHOIGDP CF]O7@ Q7H7U3V@7DI *9P3WG7@ 8GPD9I KT9 PFG9L7DR94  .D -EFGH :5@ ,GJ3KT? .)!3DD9HH@cKT9D &98E3DI9DK)8 9V9ROKGL9 IGF9RK3F@ F98E3DI9I KT7KD3 7E3H3P? M3OHI W9 U3FKTR3JGDP 7DI KT7K >GD9F M3OHI   =-HKT3OPT KT9 I97OKT3FG]7KG3D E9KGKG3D 7DI R7JE7GPD R3DR9FD9I KT9 R9DK9FYW789I ODGK@ >GD9F IGI D3K T3HI 7D? J99KGDP8 MGKT KT9 R9DK9FYW789I 9JEH3?998 K3 R3JEH7GD 7W3OK KT9 CDG3D)8 UH?9F45,T9 CDG3D T7I EH7DD9I 7 F7HH? 7K &98E3DI9DK)83UUGR98 K3 W9 T9HI KT9 D9VK I7?41>GD9F 87GI KT7K 8T9 U7R9KG3O8H? 8K7K9I KT7K 8T9 D99I9I K3 TGK 83J9YKTGDP4  *T9 9VEH7GD9I KT7K 7K KT9 RTGHIR7F9 R9DK9F8@ RTGHIF9D 7F9 K3HI KT9? R7D F9H9789 KT9GF UFO8KF7KG3D8 W? TGKKGDP 7D GD7DGJ7K9 3WZ9RK4c.)!3DD9HH G8 >GD9F)8 83DYGDYH7M4 %'!#*#.(* .[ ,"' (-,#.(-$ $-2.& &'$-,#.(* 2.-&%1cH97L9 &98E3DI9DK)8 9JEH3? 7K KT9 9DI 3U -EFGH4<,M9HL9 9JYEH3?998@ GDRHOIGDP Q7H7U3V@ F98E3DI9I GD MFGKGDP KT7K .)!3DD9HH)8 7D8M9F M78 D3K 7I9bO7K94.D ,TOF8I7?@ -EFGH 6=@ CF]O7 7DI Q7H7U3V E7FKGRGE7K9IGD 7 ODG3D F7HH? 7UK9F M3FS GD MTGRT EF3LGI9F8 7DI 9JEH3?998 F7HHG9I K3 EF3K98K MT7K KT9? E9FR9GL9I 78 &98E3DI9DK)8 GDR3D8G8K9DK 7EEHGR7KG3D 3U EF3LGI9F F7K98 7DI KT9 U7GHOF9 3U &98E3DI9DK K3 PF7DK M7P9 GDRF97898 K3 KT9 R9DK9FYW789I 9JEH3?9984  ,T9 D9VK I7?@ 7 H3R7H D9M8E7E9F R7FFG9I 7 8K3F? 7W3OK KT9 F7HH? 7DI EOWYHG8T9I 7 EGRKOF9 KT7K 8T3M9I Q7H7U3V R7FF?GDP 7 EGRS9K 8GPD 8K7KYGDP e>7D7P9J9DK >O8K &98GPD (3M4fCF]O7)8 TO8W7DI M78 7H83 8T3MD GD KT9 D9M8E7E9F ET3K3PF7ET T3HIGDP 7 8GPD@ MTGRT F97I eN97D >GD9F ,T9 #DKGJGI7K3F >O8K X34f- H3R7H K9H9LG8G3D 8K7KG3D 7H83 LGI93K7E9I KT9 F7HH?4  ,T9 LGI93K7E9@ MTGRT M78 7GF9I 3UK9D 3D H3R7H EOWHGR K9H9LG8G3D@ GDRHOI9I 7D GDK9FLG9M MGKT Q7H7U3V GD MTGRT 8T9 RFGKGRG]9I &98E3DI9DK 7DI N97D >GD9F404  ,T9 H7?3UU8 3U CF]O7 7DI Q7H7U3V.D >7? =@ .)!3DD9HH 7DI XO7Z7FI3 J9K MGKT ODG3D 3FP7DYG]9F *9FPG3 *7DRT9] 7DI *9P3WG7 K3 IG8RO88 &98E3DI9DK)8 7DYKGRGE7K9I WOIP9K 8T3FKU7HH4  %OFGDP KT9 J99KGDP@ XO7Z7FI3 D3KGYUG9I KT9 CDG3D 3U &98E3DI9DK)8 9VE9RK9I WOIP9K7F? 8T3FKU7HH 7DI 78S9I KT9 CDG3D K3 e8K7FK KTGDSGDPf7W3OK R38K F9IORKG3D8 GD KT9 7IJGDG8KF7KGL9 ODGK4  -K KTG8 J99KGDP@ KT9F9 M78 D3 IG8RO8Y8G3D 3U H7?3UU84,T9F97UK9F@ .)!3DD9HH 7DI XO7Z7FI3 W9P7D R3D8GI9FGDP EH7D8 K3 ROK a6/A@AAA UF3J KT9 7IJGDG8KF7KGL9 WOIP9K4  ,T9? U3RO89I 3D J9FPGDP KT9 EF3LGI9FYR3DKF7RKI9E7FKJ9DK 7DI KT9 E7?3OK I9E7FKJ9DK MGKT KT9 F98OHK7DK H7?3UU 3U KTF99 9JEH3?9984  ,T9 J9FP9F 3U KT989 KM3 I9E7FKJ9DK8 899J9I H3PGR7H W9R7O89 KT9? T7I EF9LG3O8H? W99D R3JWGD9I4  #D U7RK@ CF]O7 T7I 8OPP98K9I 8ORT 7 J9FP9FGD 7 CDG3DY&98E3DI9DK J99KGDP4  -RR3FIGDP K3 XO7Z7FI3@T9 8E3S9 MGKT *OE9FLG83F8 -HI9F9K9 7DI %G7]@ KT9 8OE9FLG83F8 3U KT9 KM3 I9E7FKJ9DK8 GDL3HL9I4  ,T9 8OE9FLG83F8 M9F9 GD U7L3F 3U 8ORT 7 J9FP9F W9R7O89 W3KT I9E7FKJ9DK8 I97HK MGKT EF3LGI9F8@ O89I KT9 87J9 EF3LGI9F GDU3FJ7KG3D 7DI KT9 J9FP9F M3OHI F9IOR9 KT9 F7KG3 3U EF3LGI9F8 K3 9JEH3?9984  ^TGH9 KT9F9 M78 83J9 IG8RO88G3D R3DR9FDGDP KT9 9VE9FG9DR9 3U KT9 Q!* 9JEH3?998@ KT9F9 M78 D3 IG8RO88G3D 3U KT9 bO7HGUGR7YKG3D8 3U KT9 E7?3OK 9JEH3?9984 ,T9 8OE9FLG83F8M9F9 D3K bO98YKG3D9I 78 K3 KT9 7WGHGKG98 3U KT9 9JEH3?998 GD KT9GF I9E7FKJ9DK8 3F MT3J KT9? M3OHI RT3389 U3F H7?3UU46A[3HH3MGDP TG8 J99KGDP MGKT *OE9FLG83F8 -HI9F9K9 7DI %G7]@ XO7Z7FI3 J9K MGKT .)!3DD9HH K3 UGD7HG]9 KT9 I9RG8G3D K3 J9FP9 KT9 EF3LGI9FYR3DKF7RK7DI E7?3OK I9E7FKJ9DK84  XO7Z7FI3 7DI   <>GD9F)8 R3DKF7RK 78 GDK9FGJ IGF9RK3F 3U KT9 R9DK9F8 M78 9VK9DI9I ODYKGH -OPO8K /A46AXO7Z7FI3 K98KGUG9I@ GD TG8 IGF9RK K98KGJ3D?@ KT7K 7K KT9 KGJ9 T9 8E3S9 MGKT %G7] 7DI -HI9F9K9 T9 M78 ZO8K 899SGDP GDU3FJ7KG3D K3 899 GU KT9 J9FP9F M78 7 P33I WO8GD988 J3L9 7DI M78 D3K ?9K 89FG3O8H? R3D8GIY9FGDP J9FPGDP KT9 KM3 I9E7FKJ9DK84  "3M9L9F@ 3D RF388Y9V7JGD7KG3D XO7Z7FI3 K98KGUG9I KT7K T9 K3HI %G7] KT7K 3D9 E7?3OK I9E7FKJ9DK 9JYEH3?99 M78 K3 W9 H7GI 3UU 7DI KT7K 9JEH3?99 M3OHI W9 -DPG9 -J7I3F@ KT9 H978K 89DG3F 9JEH3?994  XO7Z7FI3 7H83 K98KGUG9I KT7K T9 7DI .)!3DD9HH IGI D3K R3D8GI9F 7D? E7?3OK 9JEH3?99 U3F H7?3UU ODKGH 7UK9F KT9? T7I I9RGI9I K3 F9K7GD *9P3WG74  ,TO8@ GK 7EE97F8 XO7Z7FI3 7DI .)!3DD9HH T7I 7HF97I? I9RGI9I K3 F9K7GD *9P3WG7 7DI H7?3UU CF]O7 7DI Q7H7U3V EFG3F K3 XO7Z7FI3)8 J99KGDP MGKT %G7] 7DI -HI9F9K94.)!3DD9HH 7PF99I KT7K KT9 J9FP9F 3U KT989 KM3 I9E7FKJ9DK8 M78 7 H3PGR7H R38KY87LGDP 8KF7K9P? W9R7O89 KT9 Q!* 7DI E7?3OK 9JYEH3?998 W3KT M3FS9I MGKT KT9 GDI9E9DI9DK RTGHIR7F9 EF3LGI9F8 7DI KT9 I9E7FKJ9DK8 T7I EF9LG3O8H? W99D GDR3FE3F7K9I GD 7 8GDYPH9 I9E7FKJ9DK4  .D 3F 7W3OK >7? :0@ .)!3DD9HH IGF9RK9I XO7YZ7FI3 K3 IF7UK 7 J9J3F7DIOJ 89KKGDP U3FKT KT9 EH7D K3 J9FP9 KT9 I9E7FKJ9DK 7DI K3 H7?3UU KTF99 9JEH3?998 _KM3 Q!* 9JEH3?998 7DI 3D9 E7?3OK 9JEH3?99` K3 EF989DK K3 &98E3DI9DK)8 W37FI 3U IGF9RK3F84  .)!3DD9HH EF989DK9I KT9 J9J3 K3 KT9 W37FI 3U IGF9RYK3F8 7K 7 J99KGDP T9HI KT9 9L9DGDP 3U >7? :04  ,T9 W37FI 3U IGF9RK3F8 7EEF3L9I KT9 EH7D 78 89K U3FKT GD KT9 J9J3F7DIOJ MGKT3OK IG8RO88G3D429KM99D >7? :0 7DI NOD9 :c@ XO7Z7FI3IG8RO889I MGKT KT9 CDG3D &98E3DI9DK)8 D99I K3 ROK a6/A@AAA UF3J GK8 7IJGDG8KF7YKGL9 WOIP9K4  "3M9L9F@ GK M78 D3K ODKGH NOD9 :c@ KT7K XO7Z7FI3 GDU3FJ9I *7DRT9] KT7K &98E3DI9DK eM78 KTGDSGDP 7W3OKfJ9FPYGDP KT9 Q!* 7DI E7?3OK I9E7FKJ9DK8 7DI R3D8GI9FGDP 9JEH3?Y998 CF]O7@ Q7H7U3V@7DI -DPG9 -J7I3F U3F H7?3UU eW789I OE3D KT9GF bO7HGUGR7KG3D84f-J7I3F M78 KT9 H978K 89DG3F 9JEH3?99 GD &98E3DI9DK)8 E7?3OK I9E7FKJ9DK4  ,T9 X9D9F7H !3OD89H I398 D3K RT7HH9DP9 KT9 89H9RKG3D 3U -J7I3F U3F H7?3UU4  *7DRT9] R3JEH7GD9I KT7K &98E3DI9DK M78 R3D8GI9FGDP H7?GDP 3UU 89DG3F 9JEH3?998 CF]O7 7DI Q7H7U3V4  XO7Z7FI3 F98E3DI9I KT7K &9Y8E3DI9DK IGI D3K T7L9 K3 U3HH3M 89DG3FGK?4   XO7Z7FI3 8K7K9I KT7K KT9 W7FP7GDGDP 7PF99J9DK E9FJGKK9I &98E3DI9DK K3 H7?3UU W789I 3D bO7HGUGR7KG3D8 7DI KT7K &98E3DI9DK eM78 P3GDP W? bO7HGUGR7YKG3D84f,T9 H7?3UU EF3LG8G3D 3U KT9 R3DKF7RK 8K7K98j^T9D H7?3UU8 3F F9IORKG3D 3U M3FS 7F9 D9R9887F?@ bO7HGK? 7DI R3DKGDOGK? 3U RTGHIR7F9 MGHH W9 KT9 EFGJ7F? R3D8GI9F7KG3D4  -J3DP 9JEH3?998 MT3 7F9 9bO7HH? bO7HGUG9I@ 89DG3FGK?@ 78 GD KT9 H9DPKT 3U R3DKGDO3O8 89FLGR9 MGKT h&98E3DI9DKi MGHH W9 KT9 I9K9FJGDGDP U7RK3F4 4 4 4  QFG3F K3 H7?3UU@ h&98E3DI9DKi MGHH PGL9 7 UGL9 _=` R7H9DI7F I7?8 D3KGR9 K3 9JEH3?9984.D NOD9 :<@ Q7H7U3V 7DI *9P3WG7 J9K MGKT XO7Z7FI3 K3 IG8YRO88 F9E3FK8 KT7K CF]O7 7DI Q7H7U3V M9F9 P3GDP K3 W9 H7GI 3UU4  Q7H7U3V bO98KG3D9I MT? 89DG3F 9JEH3?998 8ORT 78 CF]O7 7DI T9F89HU M9F9 P3GDP K3 W9 H7GI 3UU4  XO7Z7FI3 8K7K9I KT7K &98E3DYI9DK M78 P3GDP W? bO7HGUGR7KG3D84  Q7H7U3V 8K7K9I KT7K CF]O7 M78 KT9 J38K bO7HGUG9I 7DI J38K 89DG3F 9JEH3?994  XO7Z7FI3 7DY8M9F9I KT7K *9P3WG7 T7I M3FS9I GD KT9 E7?3OK I9E7FKJ9DK 7DI@ KT9F9U3F9@ 8T9 M78 KT9 J38K bO7HGUG9I 3U KT9 Q!* 9JEH3?9984  Q7H7U3V F98E3DI9I KT7K CF]O7 T7I M3FS9I GD KT9 7IJGDG8KF7KGL9 ODGK U3F 3L9F :/ ?97F8 7DI T7I W99D KT9 3DH? E7?3OK 9JEH3?99 U3F J7D? ?97F84  XO7Z7FI3 F9EHG9I KT7K *9P3WG7)8 E7?3OK 9VE9FGY9DR9 M78 J3F9 F9R9DK 7DI KT7K GU KT9 J7KK9F M9DK K3 R3OFK@ T9 M78 R3DUGI9DK KT7K &98E3DI9DK eM3OHI MGD4fQ7H7U3V 7DI *9YP3WG7 78S9I MT? H988 89DG3F 9JEH3?998 M9F9 D3K W9GDP H7GI 3UU4  XO7Z7FI3 GD8G8K9I KT7K &98E3DI9DK R3OHI H7? 3UU 9JEH3?998 W789I 3D bO7HGUGR7KG3D84  XO7Z7FI3 8K7K9I KT7K D3 H7?3UU8 M3OHI W9 K7SGDP EH7R9 7K KT7K KGJ94  XO7Z7FI3 IGI D3K GDIGR7K9 KT7K H7?3UU8 M3OHI K7S9 EH7R9 :I7?8 H7K9F4.D NOD9 /A@ XO7Z7FI3 7DI .)!3DD9HH J9K MGKT *7DRT9] 7DI *9P3WG7 K3 IG8RO88 KT9 CDG3D)8 EF3E387H F9P7FIGDP KT9 WOIP9K 8T3FKU7HH4  ,T9 E7FKG98 3DH? IG8RO889I 7 ODG3D EF3E387H 7DI KT9F9 M78 D3 J9DKG3D 3U &98E3DI9DK)8 EH7D K3 J9FP9 KT9 EF3LGI9FYR3DKF7RK7DI E7?3OK I9E7FKJ9DK8 MGKT KT9 F98OHK7DK H7?3UU 3U KTF99 9JEH3?9984  (9GKT9F XO7Z7FI3 D3F .)!3DD9HH J9DKG3D9I  !"#$%&'()* *'&+#!'* #(,'&(-,#.(-$1<KT7K H7?3UU8 M3OHI W9 J7I9 KT7K L9F? I7?4  -8 KT9 J99KGDP 9DI9I@ .)!3DD9HH 8K7K9I KT7K T9 M3OHI R3D8GI9F KT9 CDG3D)8 EF3E387H 7DI *7DRT9] 8K7K9I KT7K T9 M3OHI W9MGHHGDP K3 D9P3KGY7K9 9L9F? I7?@ GU D99I9I4  .)!3DD9HH 8K7K9I KT7K GU *7DRT9] M78 83 MGHHGDP@ T9 M3OHI T7L9 W99D R7HHGDP .)!3DD9HH 3D KT9 K9H9YET3D9 F7KT9F KT7D EF3K98KGDP MGKT 7 WOHHT3FD _7D 7EE7F9DK F9U9FY9DR9 K3 KT9 CDG3D)8 I9J3D8KF7KG3D 3U -EFGH 6=`4  .)!3DD9HH 7RRO89I *7DRT9] 7DI KT9 CDG3D 3U FOGDGDP &98E3DI9DK)8 F9EOYK7KG3D4[3HH3MGDP KT9 J99KGDP MGKT KT9 CDG3D@ .)!3DD9HH GD8KFORK9I XO7Z7FI3 K3 P3 U3FM7FI MGKT KT9 J9FP9F 3U KT9 EF3LGI9FYR3DKF7RK7DI E7?3OK I9E7FKJ9DK8 7DI K3 H7?3UU CF]O7@ Q7H7U3V@7DI -J7I3F4 -K 7EEF3VGJ7K9H? = 3)RH3RS KT7K 7UK9FD33D@ XO7YZ7FI3 D3KGUG9I *9P3WG7 KT7K &98E3DI9DK M3OHI W9 H7?GDP 3UU CF]O7@ Q7H7U3V@7DI -J7I3F KT7K I7?4  -K =E4J4@ XO7Z7FI3 J9K MGKT -J7I3F 7DI EF3LGI9I T9F MGKT T9F H7?3UU D3KGR9 7DI UGD7H RT9RS84  XO7Z7FI3 IGID3K IGF9RKH? D3KGU? CF]O7 7DI Q7H7U3V 3U KT9GF H7?3UU84  Q7H7U3V 7DI CF]O7 H97FD9I 3U KT9GF H7?3UU8 UF3J *9P3WG74  -K 7EEF3VGJ7K9H? =j/A E4J4@ *7DRT9] 78S9I XO7Z7FI3 MT? XO7Z7FI3 T7I D3K J9DKG3D9I KT9 H7?3UU8 7K KT9GF J99KGDP@ 97FHG9F KT7K 7UK9FD33D4  XO7Z7FI3 7D8M9F9I KT7K &98E3DI9DK M78 J3LGDP 7T97I MGKT GK8 EH7D K3 ROK R38K8 7DI KT7K KT9 CDG3D)8 EF3E387H M78 P3GDP K3 K7S9 K33 H3DP4  CF]O7 KT9D I9J7DI9I 7D 9VEH7D7KG3D 78 K3 MT? 8T9@ KT9 J38K 89DG3F 9JEH3?99@ T7I W99D 89H9RK9I U3F H7?3UU4  XO7Z7FI3 F98E3DI9I KT7K 8K7UU K7HS9I 7DI KT9D T9 JOJWH9I 83J9KTGDP 7W3OK F9K7HG7KG3D4  CF]O7 bO98YKG3D9I MT7K F9K7HG7KG3D T7I K3 I3 MGKT T9F H7?3UU4  XO7Z7FI3 IGI D3K 7D8M9F CF]O7 7DI M7L9I TG8 T7DI GD 7 IG8JG88GL9 J7DD9F4  %98EGK9 KT9 R3DKF7RK H7DPO7P9 F9bOGFGDP 9JEH3?998 K3 F9R9GL9 =YR7H9DI7F I7?8 D3KGR9@ Q7H7U3V 7DI CF]O7 IGI D3K F9R9GL9 8ORT D3KGR94  *OW89bO9DKH?@ KT9? F9R9GL9I E7?RT9RS8 GD HG9O 3U D3YKGR94-UK9F KT9 H7?3UU8@ *OE9FLG83F8 -HI9F9K9 7DI %G7] E9FU3FJ9I CF]O7 7DI Q7H7U3V)8 IOKG984  #D JGIY-OPO8K@KT9 E7?3OK 9JYEH3?998 M9F9 KF7GD9I K3 E9FU3FJ KT9 EF3LGI9FYR3DKF7RK89FLGR98 M3FS4  ,T9F97UK9F@ 97RT 9JEH3?99 GD KT9 J9FP9I I9E7FKJ9DK E9FU3FJ9I W3KT Q!* 7DI E7?3OK M3FS4  *9P3WG7 K98KGUG9I KT7K 8T9 GJJ9IG7K9H? W9P7D EF3R988GDP EF3LGI9F KGJ98T99K8 7DI T9F KF7GDGDP 3D KT9 E7?3OK I9E7FKJ9DK)8 (.". 83UKM7F9 8?8K9J H78K9I F3OPTH? 5A K3 <A JGDOK984  *9P3WG7 K98KGUG9I KT7K CF]O7 7DI Q7H7U3V R3OHI T7L9 W99D KF7GD9I ZO8K 78 bOGRSH?4=4  &98E3DI9DK)8 I9U9D89&98E3DI9DK R3DK9DI8 KT7K GK T7I WF37I 7OKT3FGK? F9P7FIGDP H7?3UU8 7DI KT9 788GPDJ9DK 3U Z3W IOKG984  CDI9F &98E3DI9DK)8 J7D7P9J9DK FGPTK8 RH7O89 GK F989FL9I@ GDK9F 7HG7@ KT9 FGPTK8 K3j I9K9FJGD9 KT9 8G]9@ DOJW9F H3R7KG3D@7DI UODRKG3D 3U GK8 3FP7DYG]7KG3D7H ODGK8g J7GDK7GD 7DI GJEF3L9 9UUGRG9DR? 3U GK8 3E9F7YKG3D8@ GDRHOIGDP KT9 FGPTK K3 98K7WHG8T J9KT3I8 3U 3E9F7KG3D8g K3 I9K9FJGD9 KT9 bO7HGUGR7KG3D8 7DI 89H9RKG3D U3F 9JEH3?J9DK 7DI Z3W8g K3 9L7HO7K9 Z3W E9FU3FJ7DR9g K3 F9HG9L9 GK8 9JEH3?998 3U IOKG98 W9R7O89 3U H7RS 3U M3FS@ F9IOR9I UODIGDP 3F 3KT9F H9YPGKGJ7K9 F9783D8g 7DI K37W3HG8T E38GKG3D8 W9R7O89 3U H7RS 3U M3FS@ F9IOR9I UODIGDP@ 3F 3KT9F H9PGKGJ7K9 F9783D84&98E3DI9DK UOFKT9F 7FPO98 KT7K >GD9F T7I D3 7OKT3FGK? 3L9F KT9 7IJGDG8KF7KGL9 9JEH3?998 7DI EH7?9I D3 E7FK GD KT9 I9RG8G3D K3 J9FP9 KT9 EF3LGI9FYR3DKF7RK7DI E7?3OK I9E7FKJ9DK8 3F KT9 F98OHK7DK H7?3UU8 3U KT9 KTF99 9JEH3?9984   "3M9L9F@ >GD9F 7EE7F9DKH? T7I KT9 7OKT3FGK? K3 T3HI 7 J99KGDP 3U KT9 7IJGDG8YKF7KGL9 ODGK 9JEH3?998 IOFGDP M3FSKGJ94  [OFKT9F@ &98E3DI9DK D9L9F IG87L3M9I >GD9F)8 8K7K9J9DK84  >GD9F K98KGUG9I KT7K.)!3DD9HH M78 M9HH 7M7F9 3U T9F 8KF3DP U99HGDP8 7P7GD8K KT9 CDG3D4&98E3DI9DK 7FPO98 KT7K 7DKGODG3D 89DKGJ9DK EH7?9I D3 E7FK GD KT9 I9RG8G3D K3 H7?3UU KT9 9JEH3?998 3F GD KT9 89H9RKG3D 3U MTGRT 9JEH3?998 K3 H7?3UU4  &98E3DI9DK R3DK9DI8 KT7K CF]O7 7DI Q7H7U3V M9F9 H7GI 3UU W9R7O89 KT9? M9F9 D3K 8OUUGRG9DKH? bO7HGYUG9I K3 M3FS GD KT9 E7?3OK I9E7FKJ9DK4  &98E3DI9DK R3DK9DI8 KT7K KT9 E7?3OK EF3R988 T7I RT7DP9I UF3J 7 6AYE3GDK S9? EF3RY988 K3 7 (.". 83UKM7F9 8?8K9J 7DI KT7K KT9 *K7K9 T7I IF78KGYR7HH? RT7DP9I KT9 F9POH7KG3D8 U3F EF3LGI9F E7?3OK84  "3M9L9F@ KT9 (.". 83UKM7F9 8?8K9J M78 D3K ?9K UOHH? 3E9F7KGL94  ,T9 E7?3OK 9JEH3?998 M9F9 8KGHH R7HROH7KGDP EF3LGI9F KGJ98T99K8 MGKT 7 R7HROH7K3F 7DI KT9D 9DK9FGDP KT9 I7K7 GDK3 KT9 (.". EF3PF7J4  -8 GDIGR7K9I 7W3L9@ *9P3WG7 D99I9I 3DH? 5A;<A JGDOK98 3U KF7GDGDP 3D KT9 (.". 8?8K9J4  [GD7HH?@ &98E3DI9DK R3DK9DI8 KT7K KT9 F9K9DKG3D 3U CDG3D *K9M7FI *9P3WG7 98K7WYHG8T98 KT7K &98E3DI9DK M78 D3K J3KGL7K9I W? 7DKGODG3D 89DKGYJ9DK4#"  !+$3>1.1 $+, 7)+%3*1.)+164  N97D >GD9F)8 J99KGDP MGKT KT9 7IJGDG8KF7KGL9 ODGK-8 8T3MD 7W3L9@ >GD9F E7889I 3OK KT9 ODG3D UH?9F 8K7KGDP KT7K KT9 UH?9F M78 MT7K KT9 9JEH3?998 M9F9 E7?GDP KT9 CDG3D U3F4  ^T9D >GD9F 7KK9JEK9I K3 PGL9 Q7H7U3V 7 R3E? 3U KT9 UH?9F@ Q7H7U3V 87GI KT7K 8T9 T7I 7HF97I? 899D GK4 >GD9F F9EHG9I eh3iU R3OF89 ?3O IGI W9R7O89 ?3O RF97K9I GK4fQ7H7U3V 7D8M9F9I KT7K 8T9 T7I D3K 7DI KT7K >GD9F 8T3OHI K7HS K3 KT9 CDG3D4  >GD9F KT9D F98E3DI9I@fB3O E7? KT9 CDG3D4f# UGDI KT7K W? 8ORT R3DYIORK >GD9F ODH7MUOHH? GDK9FF3P7K9I Q7H7U3V GD LG3H7KG3D 3U *9RYKG3D c_7`_6` 3U KT9 -RK4  eh-iD 9JEH3?99 G8 9DKGKH9I K3 S99E UF3J TG8 9JEH3?9F TG8 LG9M8 83 KT7K KT9 9JEH3?99 J7? 9V9FRG89 7 UOHH 7DI UF99 RT3GR9 3D MT9KT9F K3 89H9RK KT9 CDG3D 3F D3K@ ODGDUHOY9DR9I W? KT9 9JEH3?9F)8 SD3MH9IP9 3F 8O8EGRG3D 7W3OK KT389 LG9M8 7DI KT9 E388GWH9 F97RKG3D K3M7FI KT9 9JEH3?99 KT7K TG8 LG9M8 J7? 8KGJOH7K9 GD KT9 9JEH3?9F4f -/,%$(/ !11)%.$6/1P Q+%"@ //A ($&2 </=@ <0: _:AAA`@RGKGDP X=S# I" -%7*33)*'@ F+I.()+M/+6$3 N/(I.%/1@ = [4:I <:/@ <:< _=KT!GF4 6<</`4 ,T7K KT9 GDK9FF3P7KG3D M78 D3K GD KT9 U3FJ 3U 7 bO98KG3D I398 D3K 7HK9F KT9 R7894>GD9F K3HI KT9 9JEH3?998 KT7K 8T9 T7I P3D9 KTF3OPT KT9GF E9F83DD9H UGH98 7DI KT7K KT9 9JEH3?998 M9F9 OD9IOR7K9I4  >GD9F 87GI KT9 9JEH3?998 T7I KT9 W98K Z3W8 KT7K KT9? 9L9F T7I 7DI M9F9 HORS? K3 T7L9 KT9GF Z3W84  *9P3WG7 78S9I >GD9F GU KT9 J99KYGDP M78 F9H7K9I K3 T9F M3FS 7DI GU 8T9 R3OHI W9 9VRO89I4  >GD9F K3HI *9P3WG7 KT7K 8T9 R3OHI W9 9VRO89I4  -8 *9P3WG7 H9UK KT9 J99KGDP 7DI CF]O7 7DI Q7H7U3V M9DK MGKT T9F4  -8 KT9 KTF99 9JEH3?998 M9F9 H97LGDP@ >GD9F I9RH7F9I@ e,T9F9 P3 ?3OF H97IY9F84  >GD9F M78 LG8GWH? 8T7S9D 7DI 7D 9JEH3?99 bO98KG3D9I T9F 7W3OK GK4  >GD9F 7D8M9F9I KT7K 8T9 ZO8K eD99I9I K3 TGK 83J9YKTGDP4  # UGDI KT7K W? 8ORT R3DIORK@ >GD9F ODH7MUOHH? KTF97K9D9I 9JEH3?998 GD LG3H7KG3D 3U *9RKG3D c_7`_6` 3U KT9 -RK4  >GD9F)8 8OWZ9RKGL9 8K7K9 3U JGDI G8 D3 I9U9D894  :4  ,T9 H7?3UU8 3U -OF3F7 CF]O7 7DI XFG89HI7 Q7H7U3V#D G(.'@6 =.+/P :=6 ($&2 6Ac/ _6<cA`@ 9DUI4 55: [4:I c<<  %'!#*#.(* .[ ,"' (-,#.(-$ $-2.& &'$-,#.(* 2.-&%cA_68K !GF4 6<c6`@ R9FK4 I9DG9I 0== C4*4 <c<@ KT9 237FI 7DD3ODR9I KT9 U3HH3MGDP R7O87KG3D K98K GD 7HH R7898 7HH9PGDP LG3H7KG3D8 3U *9RKG3D c_7`_/` 3F LG3H7KG3D8 3U *9RKG3D c_7`_6` KOFDGDP 3D 9JYEH3?9F J3KGL7KG3D4  [GF8K@ KT9 X9D9F7H !3OD89H JO8K J7S9 7 EFGJ7 U7RG9 8T3MGDP 8OUUGRG9DK K3 8OEE3FK KT9 GDU9F9DR9 KT7K EF3K9RK9I R3DIORK M78 7 eJ3KGL7KGDP U7RK3FfGD KT9 9JEH3?9F)8 I9RG8G3D4  CE3D 8ORT 7 8T3MGDP@ KT9 WOFI9D 8TGUK8 K3 KT9 9JYEH3?9F K3 I9J3D8KF7K9 KT7K KT9 87J9 7RKG3D M3OHI T7L9 K7S9D EH7R9 9L9D GD KT9 7W89DR9 3U KT9 EF3K9RK9I R3DIORK4  ,T9 CDGK9I *K7K98 *OEF9J9 !3OFK 7EEF3L9I 7DI 7I3EK9I KT9 237FI)8 G(.'@6 =.+/ K98K GD X=S# I" ?($+12)(6$6.)+ -$+$'/M/+67)(2"@ 05: C4*4 /</@ /<<;0A/ _6<c/`4 ,3 8O8K7GD TG8 GDGKG7H WOFI9D@ KT9 X9D9F7H !3OD89H JO8K 8T3Mj _6` KT7K KT9 9JEH3?99 M78 9DP7P9I GD ODG3D 7RKGLGK?g _:` KT7K KT9 9JEH3?9F M78 7M7F9 3U KT9 7RKGLGK?g 7DI _/` KT7K KT9 7RKGLGK? M78 7 8OW8K7DKG7H 3F J3KGL7KGDP F9783D U3F KT9 9JEH3?9F)8 7RKG3D4  >3KGL9 J7? W9 I9J3D8KF7K9I W? RGFROJ8K7DKG7H 9LGI9DR9 78 M9HH 78 IGF9RK 9LGYI9DR9 7DI G8 7 U7RKO7H G88O9@ MTGRT KT9 9VE9FKG89 3U KT9 237FI G8 E9ROHG7FH? 8OGK9I K3 I9K9FJGD94  X$)M. Y+.66.+' :3$+6@ /:c ($&2 6:1<@ 6:c6 _6<<<`@RGKGDP W:7 -)3,.+'1P Q+%" I" X=S#@ 50 [4/I </=@ <0: _0KT!GF4 6<<=`@ 9DUP4/60 ($&2 665< _6<<0`4  #D 3FI9F K3 J7S9 7 EFGJ7 U7RG9 R789@ KT9 X9D9F7H !3OD89H JO8K 8T3Mj _6` CF]O7 7DI Q7H7U3V 9DP7P9I GD ODG3D 3F EF3K9RK9I 7RKGLGK?g _:` &98E3DI9DK SD9M 3U KT7K 7RKGLGK?g _/` &98E3DI9DK T7FW3F9I 7DGJO8 7P7GD8K KT9J W9R7O89 3U KT9 7RKGLGK?g _0` &9Y8E3DI9DK IG8RFGJGD7K9I GD K9FJ8 3U 9JEH3?J9DKg 7DI _=` KT9 IG8RGEHGD9 M78 K9JE3F7HH? R3DD9RK9I K3 KT9 EF3K9RK9I 7RKGLGK?4 J)),>/$(?.(/ L S*KK/( 7)4@ /6: ($&2 510 _6<</`4# T7L9 U3ODI KT7K &98E3DI9DK T78 98K7WHG8T9I 8KF3DP 9R3YD3JGR ZO8KGUGR7KG3D U3F 7 J9FP9F 3U KT9 EF3LGI9FYR3DKF7RK7DI E7?3OK I9E7FKJ9DK84  ,T9 F9R3FI F9L97H8@ 7DI KT9X9D9F7H !3OD89H R3DR9I98@ KT7K KT9 J9FP9F 3U KT989 KM3 I9E7FKJ9DK8 7DI KT9 F98OHK7DK H7?3UU 3U KTF99 9JEH3?998 M9F9 D9R9887F? W9R7O89 3U WOIP9K7F? R3D8GI9F7KG3D84  -8 8K7K9I 97FHG9F KT9 G88O9 G8 MT9KT9F KT9 89H9RKG3D 3U CF]O7 7DI Q7H7U3V U3F H7?3UU 3L9F H988 89DG3F 9JEH3?998 M78 J3KGL7K9I W? ODH7MUOH ODG3D R3DY8GI9F7KG3D84#K G8 RH97F KT7K CF]O7 7DI Q7H7U3V M9F9 9DP7P9I GD ODG3D 7RYKGLGKG98 7DI KT7K &98E3DI9DK M78 7M7F9 3U 8ORT 7RKGLGK?4  -8 8K7K9I 97FHG9F@ CF]O7 7DI Q7H7U3V M9F9 9DP7P9I GD KT9 ODG3D 3FP7DG]GDP R7JE7GPD4  Q7H7U3V M78 7D 9H9RKG3D 3W89FL9F U3F KT9 CDG3D4 ,T9F97UK9F@ W3KT CF]O7 7DI Q7H7U3V E7FKGRGE7K9I GD KT9 R3HH9RKGL9YW7FP7GDGDP D9P3KG7KG3D8 3D W9T7HU 3U KT9 7IJGDG8KF7YKGL9 ODGK 9JEH3?9984  23KT 9JEH3?998 788G8K9I W7FP7GDGDP ODGK 9JEH3?998 MGKTPFG9L7DR984  >3F9 F9R9DKH?@ 3D -EFGH 60@ >GD9F I9H7?9I KT9 8K7FK 3U T9F 9JEH3?99 GD 3FI9F K3 M7GK U3F Q7H7U3V4  -UK9F Q7H7U3V 8K7K9I KT7K 8T9 T7I 7HF97I? 899D KT9 ODG3D UH?9F@ >GD9F 8OPP98K9I KT7K Q7H7U3V T7I E7FKGRGE7K9I GD KT9 EF9E7F7YKG3D 3U KT9 UH?9F4 -UK9F *9P3WG7 F9R9GL9I E9FJG88G3D K3 H97L9 >GD9F)8 J99KGDP@ Q7H7U3V 7DI CF]O7 H9UK KT9 J99KGDP MGKT *9YP3WG74  >GD9F KT9D F9U9FF9I K3 KT989 9JEH3?998 78 H97I9F84  .D -EFGH 6=@ CF]O7 7DI Q7H7U3V E7FKGRGE7K9I GD KT9 ODG3D F7HH? GD UF3DK 3U &98E3DI9DK)8 3UUGR984  Q7H7U3V M78 8T3MD RFGKGRG]GDP &98E3DI9DK GD KT9 EOWHGR K9H9LG8G3D 8T3M MTGRT 7GF9I 7UK9F KT9 F7HH?4-8 8K7K9I 7W3L9@ >GD9F@ GD T9F :AA: H9KK9F@ 9VEF9889I 7DGJO8 7P7GD8K 9JEH3?998 MT3 788G8K9I KT9 CDG3D@ MT3J 8T9 F9U9FF9I K3 78 eGD8KGP7K3F8@feJ7HR3DK9DK8@f7DI eJ9JW9F8 3U KT9 D9M lWH7RSPO7FI4)f# UGDI E7FKGROH7FH? F9H9L7DK T9F F9U9F9DR9 K3 e89HU 89FLGDP _J3F9 TGPTH? R3JE9D87K9I WOK IG8PFODKH9I 3UUGR9 M3FSY9F8` MT3 I9F7GH9I KT9 3FP7DG]7KG3D4f66CF]O7 M78 7RKGL9 GD KT9 CDG3D@ 3D KT9 CDG3D)8 D9P3KG7KGDP K97J@ 7DI M78 KT9 TGPT98K E7GI 3UUGR9 M3FS9F4  .D -EFGH 60@ >GD9F 9VEF9889I 7DGJO8 7P7GD8K KT9 CDG3D 7DI R3DK9DI9I KT7K KT9 CDG3D 9DP7P9I GD T38KGH9@ 7IL9F87FG7H@ W9HHGP9F9DK@7DI T7K9UOH W9T7LG3F4  -8 CFY]O7@ Q7H7U3V@7DI *9P3WG7 H9UK KT9 -EFGH 60 J99KGDP@>GD9F 8K7K9I@ eh,iT9F9 P3 ?3OF H97I9F84f-K KT9 GD8K7DK T97FGDP@ >GD9F F97UUGFJ9I T9F 7DKGODG3D 89DKGJ9DK8 9VEF9889I GD T9F :AA: H9KK9F 7DI 7K KT9 -EFGH 60 J99KGDP4# UGDI UOFKT9F 9LGI9DR9 3U ODG3D 7DGJO8 GD .)!3DD9HH)8 8K7K9J9DK K3 *7DRT9]@ 3D KT9 I7? 3U KT9 H7?3UU8@ KT7K GU *7DRT9] M78 8GDR9F9 7W3OK D9P3KG7KG3D8@ T9 8T3OHI T7L9 EGRS9I OE 7 K9H9ET3D9 F7KT9F KT7D EGRSGDP OE 7 WOHHT3FD4  [OFKT9F@ .)!3DD9HH RT7FP9I KT7K KT9 CDG3D T7I FOGD9I &98E3DI9DK)8 F9EOK7KG3D4  #D 7IIGKG3D@ XO7Z7FI3 GD 7D8M9FGDP CF]O7 78 K3 MT? 8T9@ KT9 J38K 89DG3F 9JEH3?99@ M78 H7GI 3UU@ J9DKG3D9I KT7K e8K7UU K7HS9If7DI J7I9 7D OD9VEH7GD9I F9U9F9DR9 K3 eF9K7HG7YKG3D4f>3F93L9F@ # UGDI KT7K CF]O7 M78 &98E3DI9DK)8 89DG3F 9JYEH3?99 7DI J3F9 U7JGHG7F MGKT KT9 *K7K9)8 D9M F9POH7KG3D8 KT7D 7D? 3KT9F 9JEH3?994  [OFKT9F@ 8T9 T7I EF9LG3O8H? M3FS9I GD KT9 E7?3OK I9E7FKJ9DK4  ^TGH9 EF3R9IOF98 GD KT7K I9E7FKJ9DK T7I W99D OEI7K9I@ KT9F9 M78 D3 F9783D K3 W9HG9L9 KT7K CF]O7 R3OHI D3K F97IGH? H97FD KT9 D9M EF3R9IOF984  # UGDI GK 8GPDGUGR7DK KT7K -HI9F9K9@ KT9 8OE9FLG83F 3U KT9 KTF99 Q!* 9JEH3?998 M78 D3K bO98KG3D9I 78 K3 MT3J &98E3DI9DK 8T3OHI H7? 3UU 7DI MT3J &98E3DI9DK 8T3OHI F9K7GD4  [OFKT9F@ KT9F9 M78 D3 IG8RO88G3D MGKT %G7]@ KT9 8OE9FLG83F 3U KT9 E7?3OK 9JEH3?998@ 78 K3 MTGRT E7?3OK 9JEH3?998 8T3OHIW9 H7GI 3UU 3F F9K7GD9I4  #K 8KF7GD8 RF9IGWGHGK? K3 W9HG9L9 KT7K GD 7 F9IORKG3D 3U U3FR9 UF3J 6AK3 19JEH3?998@ &98E3DI9DK M3OHI D3K IG8RO88 MGKT GK8 8OE9FLG83F8 KT9 F9H7KGL9 bO7HGUGR7KG3D8 3U KT9 9JEH3?9984  #U &98E3DI9DK M78 F97HH? R3DR9FD9I 7W3OK bO7HGUGR7KG3D8@ XO7Z7FI3 M3OHI T7L9 IG8RO889I MGKT KT9 8OE9FLG83F8 KT9 F9H7KGL9 J9FGK8 3U 97RT 9JYEH3?994  #K 899J8 RH97F KT7K XO7Z7FI3 T7I U3RO89I 3D H7?GDP 3UU CF]O7 7DI Q7H7U3V W9U3F9 T9 IG8RO889I MGKT KT9 8OE9FLG83F8 &98E3DI9DK)8 EH7D K3 J9FP9 KT9 EF3LGI9FYR3DKF7RK8 7DI E7?3OK I9E7FKJ9DK84  ,TO8@ KT9 GDU9F9DR9 3U ODH7MUOH J3KGL7KG3D G8 8KF9DPKT9D9I W? XO7Z7FI3)8 U7GHOF9K3 R3D8OHKMGKT KT9 9JEH3?Y998) GJJ9IG7K9 *OE9FLG83F-HI9F9K94 #D 7EEF3EFG7K9 RGFROJY8K7DR98@ KT9 237FI T78 F9P7FI9I 7D 9JEH3?9F)8 U7GHOF9K3 R3D8OHK MGKT KT9 GJJ9IG7K9 8OE9FLG83FMT3 G8 KT9 J38K 7RROF7K9 83OFR9 3U E9FKGD9DK GDU3FJ7KG3D 78 9LGI9DR9 3U IG8RFGJGD7K3F? J3KGL7YKG3D4 =$+%/( 7)(2"P :16 ($&2 60:5@ 60:1;60:c _6<c0`gG.3E3.$M1 N/(I.%/1P /A: ($&2 0<: _6<<6`4 "9F9@ -HI9F9K9 7IJGK8 KT7K 8T9M78 D9L9F 78S9I MTGRT 9JEH3?99 3F 9JEH3?998 8T3OHI W9 H7GI 3UU4XO7Z7FI3 8K7FK9I UF3J KT9 EF9JG89 KT7K KT9 H7?3UU8 M3OHI R3J9 UF3J KT9 EF3LGI9FYR3DKF7RKI9E7FKJ9DK4  # I3 D3K W9HG9L9 KT7K &98E3DI9DK M78 3WHGLG3O8 K3 KT9 IG8E7F7K9 GJE7RK 3D ODG3D 8OEE3FK9F8 7DI 89DG3F 9JEH3?998 KTG8 8KF7K9P? M3OHI T7L94  *ORT 7 8K7FKGDP E3GDK GD8OF9I KT7K H97IGDP ODG3D 7IT9F9DK8 M3OHI W9 H7GI 3UU4  *9R3DI@ XO7Z7FI3 F97HG]9I KT7K &98E3DI9DK   66CF]O7 K98KGUG9I KT7K >GD9F IGI D3K J9F9H? T7DI T9F 7 R3E? 3U KT9 H9KK9F WOK F7KT9F KTF9M KT9 H9KK9F 7K T9F4 !"#$%&'()* *'&+#!'* #(,'&(-,#.(-$c6D99I9I K3 S99E 7K H978K 3D9 9JEH3?99 MGKT 9VE9FG9DR9 GD KT9 EF3LGI9FYR3DKF7RKI9E7FKJ9DK4  XO7Z7FI3 7IJGKK9I KT7K MT9D T9 9L7HO7K9I CF]O7 7DI Q7H7U3V T9 IGI D3K R3D8GI9F KT9GF 9JEH3?99 E9FU3FJ7DR9 7EEF7G87H8@ KT9GF H7RS 3U IG8RGEHGD9@3F KT9GF SD3MHY9IP9 7DI 8SGHH8 GD KT9 EF3LGI9FYR3DKF7RKI9E7FKJ9DK4  #D8K97I@ XO7Z7FI3 J9F9H? R3JE7F9I CF]O7 7DI Q7H7U3V K3 *9P3WG74  ,T9 83H9 RFGK9FG7 U3F UGDIGDP KT7K *9P3WG7 M78 J3F9 bO7HGUG9I KT7K CF]O7 7DI Q7H7U3V M78 KT9 F9R9DK E9FU3FJ7DR9 3U E7?3OK IOYKG984  XO7Z7FI3 IGI D3K R3JE7F9 CF]O7 7DI Q7H7U3V K3 KT9 H988 89DG3F 9JEH3?998 GD KT9 E7?3OK I9E7FKJ9DK4 &7KT9F@ &98E3DI9DK 7EE97F8 K3 T7L9 D7FF3MH? I9UGD9I bO7HGUGR7KG3D8 K3 J97D 9VE9FGY9DR9 GD KT9 E7?3OK I9E7FKJ9DK46:XO7Z7FI3)8 7EEF37RT M3OHI D9R9887FGH? F98OHK GD KT9 H7?3UU 3U CF]O7 7DI Q7H7U3V@ KM3 H97IGDP ODG3D 7IT9F9DK84  [OFKT9F@ 8ORT 7D 7EEF37RT M3OHI I9J3D8KF7K9 K3 9JEH3?998 7DI KT9 CDG3D KT7K &98E3DI9DK D99I D3K U3HH3M 89DG3FGK? GD H7?GDP 3UU 9JEH3?9984  &98E3DI9DK M78 M9HH 7M7F9 KT7K KT989 9JEH3?998 M9F9 D3K 9DP7P9I GD RTGHIR7F9@ KT9 EFGJ7F? R3D8GI9F7KG3D GD H7?3UU84  -DI &98E3DI9DK M78 M9HH 7M7F9KT7K 78 K3 9JEH3?998 MT3 7F9 9bO7HH? bO7HGUG9I@ 89DG3FGK? G8 KT9 I9K9FJGDYGDP U7RK3F4  &98E3DI9DK 83OPTK K3 89DI 7 J9887P9 KT7K GK R3OHI 7L3GI U3HH3MGDP 89DG3FGK? W? 7889FKGDP KT7K 7 H988 89DG3F 9JEH3?99 M78 J3F9 bO7HGUG9I4&98E3DI9DK 7FPO98 KT7K GK8 F9K9DKG3D 3U CDG3D *K9M7FI *9P3YWG7 D9P7K98 KT9 D3KG3D KT7K CF]O7 7DI Q7H7U3V M9F9 89H9RK9I W9R7O89 3U KT9GF ODG3D 7RKGLGKG984  "3M9L9F@ 7IG8RFGJGD7K3F? J3KGL9 3KT9FMG89 98K7WHG8T9I G8 D3K IG8EF3L9I W? 7D 9JEH3?9F)8 EF33U KT7K GK IGI D3K M99I 3OK 7HH ODG3D 7IT9F9DK84  !M/(.%$+ :/6();.+$ 7)"P:01 ($&2 6c/@ 6</ _6<cA`g X$%@M$+ 7)(2" I" X=S#@ //1 [4:I 0:6@ 0:0 _1KT !GF4 6<50`4 #K G8 D3KD9R9887F? KT7K KT9 7DKGODG3D F9783DU3F 7 H7?3UUW9 KT9 3DH? 3D9 H97IGDP KT9F9K34 # UGDI KT7K 7DKGODG3D T38KGHGK? M78 KT9 8OW8K7DKG7H 3F J3KGL7KGDP 9H9J9DK MTGRT EF3JEK9I KT9 89H9RKG3D 3U CF]O7 7DI Q7H7U3V U3F H7?3UU4!.(!$C*#.(* .[ $-^64  &98E3DI9DK G8 7D 9JEH3?9F 9DP7P9I GD R3JJ9FR9 MGKTGD KT9 J97DGDP 3U *9RKG3D :_:`@ _5`@7DI _1` 3U KT9 -RK4  6:*ORT 7 F9I9UGDGKG3D M3OHI D9R9887FGH? F98OHK GD KT9 H7?3UU 3U 7K H978KKM3 H97IGDP ODG3D 7IT9F9DK84:4  ,T9 CDG3D G8 7 H7W3F 3FP7DG]7KG3DMGKTGD KT9 J97DGDP 3U *9RKG3D :_=` 3U KT9 -RK4/4  2? KTF97K9DGDP 9JEH3?998 MGKT F9EFG87H8 U3F 9DP7PGDP GD ODG3D 7RKGLGKG98@ 7DI W? ODH7MUOHH? GDK9FF3P7KGDP 9JEH3?998 7W3OK KT9GF ODG3D 7RKGLGKG98@ &98E3DI9DK T78 9DP7P9I GD ODU7GF H7W3F EF7RKGR98 MGKTGD KT9 J97DGDP 3U *9RKG3D c_7`_6` 3U KT9 -RK404  2? H7?GDP 3UU -OF3F7 CF]O7 7DI XFG89HI7 Q7H7U3V W9R7O89 3U KT9GF ODG3D 7RKGLGKG98@ &98E3DI9DK LG3H7K9I *9RKG3D c_7`_/` 7DI _6` 3U KT9 -RK4=4  ,T9 7W3L9 ODU7GF H7W3F EF7RKGR98 7F9 ODU7GF H7W3F EF7RKGR98 7UU9RKGDP R3JJ9FR9 MGKTGD KT9 J97DGDP 3U *9RKG3D :_5` 7DI _1` 3U KT9 -RK4,"' &'>'%B"7LGDP U3ODI KT7K &98E3DI9DK 9DP7P9I GD ODU7GF H7W3F EF7RYKGR98@ # UGDI KT7K GK JO8K W9 3FI9F9I K3 R9789 7DI I98G8K KT9F9UF3J 7DI K3 K7S9 R9FK7GD 7UUGFJ7KGL9 7RKG3D K3 9UU9RKO7K9 KT9 E3HGRG98 3U KT9 -RK4  ,T9 &98E3DI9DK T7LGDP IG8RFGJGD7K3FGH? H7GI 3UU CF]O7 7DI Q7H7U3V@ GK JO8K 3UU9F KT9J UOHH 7DI GJJ9IG7K9 F9GDY8K7K9J9DK K3 KT9 E38GKG3D8 KT9? M3OHI T7L9 T9HI@ WOK U3F KT9 IG8RFGJGD7KG3D 7P7GD8K KT9J4 [OFKT9F@ &98E3DI9DK 8T7HH W9 IGYF9RK9I K3 J7S9 CF]O7 7DI Q7H7U3V MT3H9 U3F 7D? 7DI 7HH H388 3U 97FDGDP8 7DI 3KT9F FGPTK8@ W9D9UGK8 7DI EFGLGH9P98 3U 9JEH3?YJ9DK KT9? J7? T7L9 8OUU9F9I W? F9783D 3U &98E3DI9DK)8 IG8YRFGJGD7KG3D 7P7GD8K KT9J@ MGKT GDK9F98K4 27RSE7? 8T7HH W9 R3JYEOK9I GD KT9 J7DD9F 89K U3FKT GD W"G" G))3T)(6@ 7)"@ <A ($&2 :c< _6<=A`@ MGKT GDK9F98K 78 EF3LGI9I GD X/T Z)(.9)+1 ;)( 6@/ S/6$(,/,@ :c/ ($&2 661/ _6<c1`g 899 7H83 W3)(.,$ N6//3 7)(2"@ :/6 ($&2 5=6 _6<11`@7DI Q1.1 :3*MK.+' 7)"@ 6/< ($&2 165 _6<5:`4&98E3DI9DK JO8K 7H83W9 F9bOGF9I K3 F9J3L97D?7DI 7HH F9UY9F9DR98 K3 GK8 ODH7MUOH H7?3UU 3U CF]O7 7DI Q7H7U3V UF3J GK8 UGH98 7DI D3KGU? KT9J GD MFGKGDP KT7K KTG8 T78 W99D I3D9 7DI KT7K KT9 ODH7MUOH IG8RT7FP9 MGHH D3K W9 KT9 W78G8 U3F 7D? 7IL9F89 7RKG3D 7P7GD8K TGJ GD KT9 UOKOF94 N6/(3.+' N*'$(1P Q+%"P :56 ($&2 01: _6<c:`4 h&9R3JJ9DI9I .FI9F 3JGKK9I UF3J EOWHGR7KG3D4i